EXHIBIT 10.10

LOAN AGREEMENT

Dated as of January 6, 2012

Between

TNP SRT PORTFOLIO I, LLC,

as Borrower

and

KEYBANK NATIONAL ASSOCIATION,

as Lender

Loan No. 10057878



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

Section 1.1

  

Definitions

     1   

Section 1.2

  

Principles of Construction

     27   

ARTICLE II - GENERAL TERMS

     28   

Section 2.1

  

Loan Commitment; Disbursement to Borrower

     28   

2.1.1

  

Agreement to Lend and Borrow

     28   

2.1.2

  

Single Disbursement to Borrower

     28   

2.1.3

  

The Note, Mortgage and Loan Documents

     28   

2.1.4

  

Use of Proceeds

     28   

Section 2.2

  

Interest Rate

     29   

2.2.1

  

Interest Rate

     29   

2.2.2

  

Interest Calculation

     29   

2.2.3

  

Default Rate

     29   

2.2.4

  

Usury Savings

     29   

Section 2.3

  

Loan Payment

     30   

Section 2.4

  

Prepayments

     30   

Section 2.5

  

[Intentionally Deleted]

     30   

Section 2.6

  

Release of Property

     30   

2.6.1

  

Release of Property

     30   

Section 2.7

  

Lockbox Account/Cash Management

     32   

2.7.1

  

Lockbox Account

     32   

2.7.2

  

Cash Management Account

     33   

2.7.3

  

Payments Received under the Cash Management Agreement

     33   

ARTICLE III - CONDITIONS PRECEDENT

     33   

Section 3.1

  

Conditions Precedent to Closing

     33   

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

     34   

Section 4.1

  

Borrower Representations

     34   

4.1.1

  

Organization

     34   

4.1.2

  

Proceedings

     34   

4.1.3

  

No Conflicts

     34   

4.1.4

  

Litigation

     34   

4.1.5

  

Agreements

     35   

4.1.6

  

Title

     35   

4.1.7

  

Solvency

     35   

4.1.8

  

Full and Accurate Disclosure

     36   

4.1.9

  

No Plan Assets

     36   

4.1.10

  

Compliance

     36   

4.1.11

  

Financial Information

     36   

4.1.12

  

Condemnation

     37   

4.1.13

  

Federal Reserve Regulations

     37   

4.1.14

  

Utilities and Public Access

     37   



--------------------------------------------------------------------------------

4.1.15

  

Not a Foreign Person

     37   

4.1.16

  

Separate Lots

     37   

4.1.17

  

Assessments

     37   

4.1.18

  

Enforceability

     37   

4.1.19

  

No Prior Assignment

     38   

4.1.20

  

Insurance

     38   

4.1.21

  

Use of Property

     38   

4.1.22

  

Certificate of Occupancy; Licenses

     38   

4.1.23

  

Flood Zone

     38   

4.1.24

  

Physical Condition

     38   

4.1.25

  

Boundaries

     39   

4.1.26

  

Leases

     39   

4.1.27

  

Survey

     39   

4.1.28

  

Inventory

     39   

4.1.29

  

Filing and Recording Taxes

     39   

4.1.30

  

Special Purpose Entity/Separateness

     40   

4.1.31

  

Management Agreement

     40   

4.1.32

  

Illegal Activity

     40   

4.1.33

  

No Change in Facts or Circumstances; Disclosure

     40   

4.1.34

  

Investment Company Act

     40   

4.1.35

  

Embargoed Person

     41   

4.1.36

  

Principal Place of Business; State of Organization

     41   

4.1.37

  

Environmental Representations and Warranties

     41   

4.1.38

  

Cash Management Account

     42   

Section 4.2

  

Survival of Representations

     42   

ARTICLE V - BORROWER COVENANTS

     42   

Section 5.1

  

Affirmative Covenants

     42   

5.1.1

  

Existence; Compliance with Legal Requirements

     43   

5.1.2

  

Taxes and Other Charges

     44   

5.1.3

  

Litigation

     44   

5.1.4

  

Access to Property

     44   

5.1.5

  

Notice of Default

     45   

5.1.6

  

Cooperate in Legal Proceedings

     45   

5.1.7

  

Perform Loan Documents

     45   

5.1.8

  

Award and Insurance Benefits

     45   

5.1.9

  

Further Assurances

     45   

5.1.10

  

Principal Place of Business, State of Organization

     45   

5.1.11

  

Financial Reporting

     46   

5.1.12

  

Business and Operations

     48   

5.1.13

  

Title to the Property

     49   

5.1.14

  

Costs of Enforcement

     49   

5.1.15

  

Estoppel Statement

     49   

5.1.16

  

Loan Proceeds

     50   

5.1.17

  

Performance by Borrower

     50   

5.1.18

  

Confirmation of Representations

     50   

5.1.19

  

Environmental Covenants

     50   

 

ii



--------------------------------------------------------------------------------

5.1.20

  

Leasing Matters

     52   

5.1.21

  

Alterations

     53   

5.1.22

  

Operation of Property

     54   

5.1.23

  

Embargoed Person

     54   

Section 5.2

  

Negative Covenants

     54   

5.2.1

  

Operation of Property

     55   

5.2.2

  

Liens

     55   

5.2.3

  

Dissolution

     55   

5.2.4

  

Change In Business

     55   

5.2.5

  

Debt Cancellation

     55   

5.2.6

  

Zoning

     55   

5.2.7

  

No Joint Assessment

     56   

5.2.8

  

Intentionally Omitted

     56   

5.2.9

  

ERISA

     56   

5.2.10

  

Transfers

     56   

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

     60   

Section 6.1

  

Insurance

     60   

Section 6.2

  

Casualty

     64   

Section 6.3

  

Condemnation

     64   

Section 6.4

  

Restoration

     65   

ARTICLE VII - RESERVE FUNDS

     69   

Section 7.1

  

Required Repairs

     69   

7.1.1

  

Deposits

     69   

7.1.2

  

Release of Required Repair Funds

     69   

Section 7.2

  

Tax and Insurance Escrow Fund

     70   

Section 7.3

  

Replacements and Replacement Reserve

     71   

7.3.1

  

Replacement Reserve Fund

     71   

7.3.2

  

Disbursements from Replacement Reserve Account

     71   

7.3.3

  

Performance of Replacements

     72   

7.3.4

  

Failure to Make Replacements

     74   

7.3.5

  

Balance in the Replacement Reserve Account

     75   

Section 7.4

  

Rollover Reserve

     75   

7.4.1

  

Deposits to Rollover Reserve Fund

     75   

7.4.2

  

Withdrawal of Rollover Reserve Funds

     75   

Section 7.5

  

Excess Cash Flow Reserve Fund

     75   

7.5.1

  

Deposits to Excess Cash Flow Reserve Account

     75   

7.5.2

  

Release of Excess Cash Flow Reserve Funds

     75   

Section 7.6

  

Reserve Funds, Generally

     76   

ARTICLE VIII - DEFAULTS

     76   

Section 8.1

  

Event of Default

     76   

Section 8.2

  

Remedies

     79   

Section 8.3

  

Remedies Cumulative; Waivers

     80   

ARTICLE IX - SPECIAL PROVISIONS

     80   

Section 9.1

  

Securitization

     80   

9.1.1

  

Sale of Notes and Securitization

     80   

 

iii



--------------------------------------------------------------------------------

9.1.2

  

Securitization Costs

     82   

Section 9.2

  

Right To Release Information

     82   

Section 9.3

  

Exculpation

     82   

Section 9.4

  

Matters Concerning Manager

     85   

Section 9.5

  

Servicer

     85   

ARTICLE X - MISCELLANEOUS

     85   

Section 10.1

  

Survival

     85   

Section 10.2

  

Lender’s Discretion

     86   

Section 10.3

  

Governing Law

     86   

Section 10.4

  

Modification, Waiver in Writing

     87   

Section 10.5

  

Delay Not a Waiver

     87   

Section 10.6

  

Notices

     88   

Section 10.7

  

Trial by Jury

     89   

Section 10.8

  

Headings

     89   

Section 10.9

  

Severability

     89   

Section 10.10

  

Preferences

     89   

Section 10.11

  

Waiver of Notice

     89   

Section 10.12

  

Remedies of Borrower

     89   

Section 10.13

  

Expenses; Indemnity

     90   

Section 10.14

  

Schedules Incorporated

     91   

Section 10.15

  

Offsets, Counterclaims and Defenses

     91   

Section 10.16

  

No Joint Venture or Partnership; No Third Party Beneficiaries

     91   

Section 10.17

  

Publicity

     92   

Section 10.18

  

Waiver of Marshalling of Assets

     92   

Section 10.19

  

Waiver of Counterclaim

     92   

Section 10.20

  

Conflict; Construction of Documents; Reliance

     92   

Section 10.21

  

Brokers and Financial Advisors

     92   

Section 10.22

  

Prior Agreements

     93   

Section 10.23

  

Joint and Several Liability

     93   

Section 10.24

  

Certain Additional Rights of Lender (VCOC)

     93   

Section 10.25

  

OFAC

     94   

Section 10.26

  

Duplicate Originals; Counterparts

     94   

ARTICLE XI - LOCAL LAW PROVISIONS

     94   

Section 11.1

  

Inconsistencies

     94   

ARTICLE XII - ADDITIONAL OR SPECIAL PROVISIONS

     95   

Section 12.1

  

Inconsistencies

     95   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    –      Rent Roll Schedule II    –      Required Repairs -
Deadlines for Completion Schedule III    –      Organizational Chart of Borrower
Schedule IV    –      Allocated Loan Amounts Schedule V    –      Unfinished
Space

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of January 6, 2012 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between KEYBANK NATIONAL ASSOCIATION, a national banking
association, having an address at 11501 Outlook, Suite 300, Overland Park,
Kansas 66211 (“Lender”) and TNP SRT PORTFOLIO I, LLC, a Delaware limited
liability company, having its principal place of business at 1900 Main Street,
Suite 700, Irvine, California 92614 (“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Accrual Period” means the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.

“Action” has the meaning set forth in Section 10.3 hereof.

“Additional Insolvency Opinion” means any subsequent Insolvency Opinion.

“Additional Permitted Transfer” has the meaning set forth in Section 5.2.10(f)
hereof.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” means any Manager in which Borrower or Guarantor has,
directly or indirectly, any legal, beneficial or economic interest.

“Agent” means KeyBank National Association, or any successor Eligible
Institution acting as Agent under the Cash Management Agreement.



--------------------------------------------------------------------------------

“Allocated Loan Amount” shall mean the portion of the principal amount of the
Loan allocated to any applicable Individual Property as set forth on Schedule IV
hereof, as such amounts may be adjusted from time to time as hereinafter set
forth. Notwithstanding the foregoing or anything herein to the contrary, in the
event of a Casualty or Condemnation whereby Net Proceeds (or any portion
thereof) are to be applied to the principal amount of the Debt pursuant to the
terms of Article VI hereof (such Net Proceeds, the “Applied Net Proceeds”),
(a) then such Applied Net Proceeds shall be applied (1) first, to reduce the
Allocated Loan Amount of the Individual Property affected by such Casualty or
Condemnation and (2) second, pro rata to reduce the Allocated Loan Amounts of
each of the other Individual Properties and (b) notwithstanding the terms of the
foregoing clause (a), with respect to a Condemnation or Casualty affecting one
hundred percent (100%) of an Individual Property, the Allocated Loan Amount for
such Individual Property shall, at Lender’s sole discretion, be reduced to zero
(such Allocated Loan Amount prior to reduction being referred to as the
“Withdrawn Allocated Amount”) and each other Allocated Loan Amount shall, if the
Withdrawn Allocated Amount exceeds the Applied Net Proceeds realized with
respect to such Individual Property (such excess being referred to as the
“Proceeds Deficiency”), be increased by an amount equal to the product of
(1) the Proceeds Deficiency and (2) a fraction, the numerator of which is the
applicable Allocated Loan Amount (prior to the adjustment in question) and the
denominator of which is the aggregate of all of the Allocated Loan Amounts
(prior to the adjustment in question) other than the Withdrawn Allocated Amount.

“Annual Budget” means an operating budget, including all planned Capital
Expenditures, for the each Individual Property prepared by Borrower in
accordance with Section 5.1.11(g) hereof for the applicable Fiscal Year or other
period.

“Approved Annual Budget” has the meaning set forth in Section 5.1.11(g) hereof.

“Assignment of Management Agreement” means individually or collectively (as the
context requires), each Assignment of Management Agreement and Subordination of
Management Fees, dated as of the date hereof, among Lender, Borrower and
Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Availability Threshold” means the greater of $30,000.00 or 1% of the initial
principal balance of the Loan.

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

“Bankruptcy Action” means with respect to any Person (a) such Person filing a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or

 

2



--------------------------------------------------------------------------------

any portion of the Property; (e) such Person making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

“Business Day” means a day upon which commercial banks are not authorized or
required by law to close in the city designated from time to time as the place
for receipt of payments.

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Management Account” has the meaning set forth in Section 2.7.2 hereof.

“Cash Management Agreement” means that certain Cash Management Agreement, dated
as of the date hereof, by and among Borrower, Lender and Agent, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Cash Sweep Event” means the occurrence of: (a) an Event of Default; (b) any
Bankruptcy Action of Borrower or Manager; or (c) a DSCR Trigger Event.

“Cash Sweep Event Cure” means (a) if the Cash Sweep Event is caused solely by
the occurrence of a DSCR Trigger Event, the achievement of a Debt Service
Coverage Ratio of 1.25 to 1.00 or greater for two (2) consecutive quarters based
upon the trailing three (3) month period immediately preceding the date of
determination, (b) if the Cash Sweep Event is caused by an Event of Default, the
acceptance by Lender of a cure of such Event of Default (which cure Lender is
not obligated to accept and may reject or accept in its discretion), or (c) if
the Cash Sweep Event is caused by a Bankruptcy Action of Manager, if Borrower
replaces the Manager with a Qualified Manager under a Replacement Management
Agreement within sixty (60) days of the occurrence of the Bankruptcy Action of
Manager; provided, however, that, such Cash Sweep Event Cure set forth in this
definition shall be subject to the following conditions, (i) no Event of Default
shall have occurred and be continuing under this Agreement or any of the other
Loan Documents, (ii) a Cash Sweep Event Cure may occur no more than a total of
two (2) times in the aggregate during the term of the Loan, and (iii) Borrower
shall have paid all of Lender’s reasonable expenses incurred in connection with
such Cash Sweep Event Cure including, reasonable attorney’s fees and expenses.

“Cash Sweep Period” means each period commencing on the occurrence of a Cash
Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following

 

3



--------------------------------------------------------------------------------

the related Cash Sweep Event Cure, or (b) until payment in full of all principal
and interest on the Loan and all other amounts payable under the Loan Documents
or defeasance of the Loan in accordance with the terms and provisions of the
Loan Documents.

“Casualty” has the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” has the meaning set forth in Section 6.4(b)(iii) hereof.

“Casualty Retainage” has the meaning set forth in Section 6.4(b)(iv) hereof.

“Closing Date” means the date of the funding of the Loan.

“Code” means the Internal Revenue Code of 1986, as amended, as it may be further
amended from time to time, and any successor statutes thereto, and applicable
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” have correlative meanings.

“Current Owner” has the meaning set forth in Section 5.2.10(f) hereof.

“Debt” means the outstanding principal amount of the Loan set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums (including the Defeasance Payment Amount and
any Yield Maintenance Premium (as defined in the Note)) due to Lender in respect
of the Loan under the Note, this Agreement, the Security Instrument or any other
Loan Document.

“Debt Service” means, with respect to any particular period of time, the
scheduled principal and interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” means a ratio for the applicable period in which:

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, without deduction for (i) actual
management fees incurred in connection with the operation of the Property, or
(ii) amounts paid to the Reserve Funds, less (A) management fees equal to the
greater of (1) assumed management fees of 5% of Gross Income from Operations and
(2) the actual management fees incurred, and (B) annual Replacement Reserve Fund

 

4



--------------------------------------------------------------------------------

contributions equal to $45,600.00, (C) annual Rollover Reserve Fund
contributions equal to $228,000.00, and (D) annual TJ Maxx Rollover Reserve Fund
contributions equal to $73,288.00; and

(b) the denominator is the aggregate amount of Debt Service for such period.

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

“Default Rate” means, with respect to the Loan, a rate per annum equal to the
lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the Interest
Rate.

“Disclosure Documents” means, collectively and as applicable, any offering
circular, prospectus, prospectus supplement, private placement memorandum or
other offering document, in each case, in connection with a Securitization.

“Division” shall mean an administrative or operating unit of a Person as opposed
to a separate entity wholly or partially owned by such Person.

“DSCR Trigger Event” means, that as of the date of determination, the Debt
Service Coverage Ratio based on the trailing six (6) month period immediately
preceding the date of such determination is less than 1.20 to 1.00.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” means KeyBank National Association or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long-term unsecured debt obligations of which are rated at least “AA-” by
Fitch and S&P and “Aa3” by Moody’s).

“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including The USA PATRIOT Act (including the anti
terrorism provisions thereof), the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder including
those related to Specially Designated Nationals

 

5



--------------------------------------------------------------------------------

and Specially Designated Global Terrorists, with the result that the investment
in Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan made by the Lender is in violation of law.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, executed by Borrower and Guarantor in connection
with the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. Environmental
Law includes the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. Environmental Law also includes any present
and future federal, state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law: conditioning transfer of
property upon a negative declaration or other approval of a governmental
authority of the environmental condition of the Property; requiring notification
or disclosure of Releases of Hazardous Substances or other environmental
condition of the Property to any governmental authority or other Person, whether
or not in connection with transfer of title to or interest in property; imposing
conditions or requirements in connection with permits or other authorization for
lawful activity; relating to nuisance, trespass or other causes of action
related to the Property; or relating to wrongful death, personal injury, or
property or other damage in connection with any physical condition or use of the
Property.

“Environmental Liens” has the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” has the meaning set forth in Section 4.1.37 hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“Event of Default” has the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” has the meaning set forth in the Cash Management Agreement.

“Excess Cash Flow Reserve Account” has the meaning set forth in Section 7.5
hereof.

 

6



--------------------------------------------------------------------------------

“Excess Cash Flow Reserve Fund” has the meaning set forth in Section 7.5 hereof.

“Extraordinary Expense” has the meaning set forth in Section 5.1.11(h) hereof.

“Fiscal Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.

“Fitch” means Fitch, Inc.

“Foreclosure Sale” has the meaning set forth in Section 9(f) of the Note.

“Free Rent Reserve Account” has the meaning set forth in Section 12.1.22(a)
hereof.

“Free Rent Reserve Fund” has the meaning set forth in Section 12.1.22(a) hereof.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

“Governing State” has the meaning set forth is Section 10.3 hereof.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” means, during any period, all sustainable income
as reported on the financial statements delivered by Borrower in accordance with
this Agreement, computed in accordance with GAAP, derived from the ownership and
operation of the Property from whatever source during such period, including
(i) Rents from Tenants that are in occupancy, open for business and paying full
contractual rent without right of offset or credit, (ii) utility charges,
(iii) escalations, (iv) forfeited security deposits, (v) interest on credit
accounts, (vi) service fees or charges, (vii) license fees, (viii) parking fees,
(ix) rent concessions or credits, (x) income from vending machines,
(xi) business interruption or other loss of income or rental insurance proceeds,
(xii) other required pass-throughs and (xiii) interest on Reserve Funds, if any,
but excluding (i) Rents from month-to-month Tenants, Tenants during a free-rent
period, or Tenants that are included in any Bankruptcy Action, (ii) sales, use
and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, (iii) refunds and uncollectible
accounts, (iv) sales of furniture, fixtures and equipment, (v) Insurance
Proceeds (other than business interruption or other loss of income or rental
insurance), (vi) Awards, (vii) unforfeited security deposits, (viii) utility and
other similar deposits and (ix) any disbursements to Borrower from the Reserve
Funds, if any. Gross income shall not be diminished as a result of the Security
Instrument or the creation of any intervening estate or interest in the Property
or any part thereof.

“Guarantor” means TNP Strategic Retail Trust, Inc., a Maryland corporation.

“Guaranty” means that certain Guaranty Agreement, dated as of the date hereof,
executed and delivered by Guarantor in connection with the Loan to and for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

7



--------------------------------------------------------------------------------

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables, explosives, mold, mycotoxins, microbial
matter and airborne pathogens (naturally occurring or otherwise), but excluding
substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.

“Immediate Family Member” has the meaning set forth in Section 5.2.10(f).

“Improvements” means, individually or collectively (as the context requires),
the “Improvements” as defined in each applicable Security Instrument.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including amounts for borrowed money and indebtedness in the form of mezzanine
debt or preferred equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (g) obligations secured by any
Liens, whether or not the obligations have been assumed (other than the
Permitted Encumbrances).

“Indemnified Liabilities” has the meaning set forth in Section 10.13(b) hereof.

“Indemnified Parties” means Lender and, its designee, (whether or not it is the
Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co underwriters, co placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or Section 20 of
the Security Exchange Act of 1934 as amended, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved in the servicing of the Loan secured hereby, any Person in whose
name the encumbrance created by the Security Instrument is or will have been
recorded, any Person who may hold or acquire or will have held a full or partial
interest in the Loan secured hereby (including investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as

 

8



--------------------------------------------------------------------------------

the respective directors, officers, shareholders, partners, employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including any other Person who holds or acquires or will have held a
participation or other full or partial interest in the Loan, whether during the
term of the Loan or as a part of or following a foreclosure of the Loan and
including any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).

“Independent Director” means a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and shall not while serving as Independent Director be:
(i) a stockholder, director (with the exception of serving as the Independent
Director of Borrower), officer, employee, partner, member (other than a “special
member” or “springing member”), manager, attorney or counsel of Borrower, equity
owners of Borrower or Guarantor or any Affiliate of Borrower or Guarantor;
(ii) a customer, supplier or other person who derives any of its purchases or
revenues from its activities with Borrower or Guarantor, equity owners of
Borrower or Guarantor or any Affiliate of Borrower or Guarantor; (iii) a Person
Controlling or under common Control with any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person; or (iv) a member of the immediate family of
any such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person and (b) has
(i) prior experience as an independent director or independent manager for a
corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three years of employment
experience with one or more nationally-recognized companies that provides, inter
alia, professional independent directors or independent managers in the ordinary
course of their respective business to issuers of securitization or structured
finance instruments, agreements or securities or lenders originating commercial
real estate loans for inclusion in securitization or structured finance
instruments, agreements or securities (a “Professional Independent Director”)
and is at all times during his or her service as an Independent Director of
Borrower an employee of such a company or companies. A natural Person who
satisfies the foregoing definition except for being (or having been) the
independent director or independent manager of a “special purpose entity”
affiliated with Borrower (provided such affiliate does not or did not own a
direct or indirect equity interest in an Borrower) shall not be disqualified
from serving as an Independent Director, provided that such natural Person
satisfies all other criteria set forth above and that the fees such individual
earns from serving as independent director or independent manager of affiliates
of Borrower or in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year. A natural Person
who satisfies the foregoing definition other than subparagraph (a)(ii) shall not
be disqualified from serving as an Independent Director of Borrower if such
individual is a Professional Independent Director and such individual complies
with the requirements of the previous sentence.

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Borrower and encumbered by the
applicable Security

 

9



--------------------------------------------------------------------------------

Instrument, together with all rights pertaining to such property and
Improvements, as more particularly described in the granting clauses of the
applicable Security Instrument and referred to therein as the “Property”; which
shall include (a) that certain property commonly known as Topaz Marketplace
located at 14101, 14135 and 14177 Main Street, Hesperia, California 92435;
(b) that certain property commonly known as Pinehurst Square East located at 901
West Interstate Avenue, Bismarck, North Dakota 58503; (c) that certain property
commonly known as Northgate Plaza located at 2401 and 2458 N. Alvernon Way and
3901 through 3999 E Grant Road, Tucson, Arizona; and (d) that certain property
commonly known as Moreno Marketplace located at 14425 and 14485 Moreno Beach,
Moreno Valley, California.

“Initial Interest Payment Per Diem” has the meaning set forth in the Loan Terms
Table of the Note.

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the date hereof delivered by Hirschler Fleischer, a Professional Corporation, in
connection with the Loan.

“Institutional Controls” means any legal or physical restrictions or limitations
on the use of, or access to, the Property to eliminate or minimize potential
exposures to any Hazardous Substance, to prevent activities that could interfere
with the effectiveness of any Remediation, or to ensure maintenance of a level
of risk to human health or the environment, including physical modifications to
the Property such as slurry walls, capping, hydraulic controls for ground water,
or point of use water treatment, restrictive covenants, environmental protection
easements, or property use limitations.

“Insurance Premiums” has the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Interest Rate” means a rate of 5.93 percent (5.93%).

“Land” means, individually or collectively (as the context requires), the “Land”
as defined in each applicable Security Instrument.

“Lease” means any lease, sublease or subsublease, letting, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in the Property by or on
behalf of Borrower, and (a) every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
(b) every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

“Legal Requirements” means, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto,

 

10



--------------------------------------------------------------------------------

and all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Property or any part thereof, including any which may
(a) require repairs, modifications or alterations in or to the Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lien” means, any mortgage, deed of trust, deed to secure debt, indemnity deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Borrower, the
Property, any portion thereof or any interest therein, including any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

“Loan” means the loan in the Original Principal Amount made by Lender to
Borrower pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, the Note, the Security
Instrument, the Environmental Indemnity, the Assignment of Management Agreement,
the Guaranty, the Lockbox Agreement, the Cash Management Agreement, and all
other documents executed and/or delivered in connection with the Loan.

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the outstanding principal amount of the Loan as of the date of
such calculation to (ii) the fair market value of all applicable Individual
Properties, as determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust.

“Lockbox Account” has the meaning set forth in Section 2.7.1 hereof.

“Lockbox Agreement” means that certain Lockbox - Deposit Account Control
Agreement dated the date hereof among Borrower, Lender, and Lockbox Bank, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, relating to funds deposited in the Lockbox Account.

“Lockbox Bank” means KeyBank National Association, a national banking
association.

“LTV/DSCR Threshold” has the meaning set forth in Section 12.1.8 hereof.

“Management Agreement” means, individually or collectively (as the context may
require), each management agreement entered into by and between Borrower and
Manager, pursuant to which Manager is to provide management and other services
with respect to the Property or any portion thereof, or, if the context
requires, a Qualified Manager who is managing the Property in accordance with
the terms and provisions of this Agreement pursuant to a Replacement Management
Agreement.

“Manager” means TNP Property Manager, Inc., a Delaware corporation, or, if the
context requires, any Qualified Manager who is managing the Property or any
portion thereof in accordance with the terms and provisions of this Agreement
pursuant to a Replacement Management Agreement.

 

11



--------------------------------------------------------------------------------

“Material Action” means to consolidate or merge Borrower with or into any
Person, or sell all or substantially all of the assets of Borrower, or to
institute proceedings to have Borrower be adjudicated bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to Borrower under any applicable federal or state law relating to
bankruptcy, or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of Borrower or a substantial
part of its property, or make any assignment for the benefit of creditors of
Borrower, or admit in writing Borrower’s inability to pay its debts generally as
they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law, dissolve or liquidate Borrower.

“Maturity Date” means February 1, 2017, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.

“Metro PCS” has the meaning specified in Section 12.1.19(a) hereof.

“Metro PCS Lease” has the meaning specified in Section 12.1.19(a) hereof.

“Metro PCS Rollover Reserve Account” has the meaning specified in
Section 12.1.19(a) hereof.

“Metro PCS Rollover Reserve Fund” has the meaning specified in
Section 12.1.19(a) hereof.

“Metro PCS Space” has the meaning specified in Section 12.1.19(a) hereof.

“Monthly Debt Service Payment Amount” means a constant monthly payment of
$197,559.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Cash Flow” means, with respect to the Property for any period, the amount
obtained by subtracting Operating Expenses and Capital Expenditures for such
period from Gross Income from Operations for such period.

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

 

12



--------------------------------------------------------------------------------

“Net Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” has the meaning set forth in Section 6.4(b)(vi)
hereof.

“Northgate Condemnation Deficiency” has the meaning set forth in Section 12.1.8
hereof

“Note” means that certain Promissory Note, dated the date hereof, in the
principal amount of $33,200,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“OFAC” has the meaning set forth in Section 10.25 hereof.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“Open Prepayment Period” has the meaning set forth in the Loan Terms Table of
the Note.

“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP, of whatever kind relating to the operation, maintenance and
management of the Property that are incurred on a regular monthly or other
periodic basis, including, bad debt, utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, management fees, payroll and related taxes, computer
processing charges, operational equipment or other lease payments as approved by
Lender, and other similar costs, but excluding depreciation, Debt Service,
Capital Expenditures and contributions to the Reserve Funds.

“Operating Partnership” means TNP Strategic Retail Trust Operating Partnership,
LP.

“Original Principal Amount” means $33,200,000.00.

“Other Charges” means all ground rents, maintenance charges, impositions other
than Taxes, and any other charges, including vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Property or any part
thereof, now or hereafter levied or assessed or imposed against the Property or
any part thereof.

“Other Obligations” has the meaning as set forth in the Security Instrument.

“Outstanding Principal Balance” or “OPB” means the portion of the Original
Principal Amount that remains outstanding from time to time.

“Partial Release” has the meaning specified in Section 2.6.2 hereof.

“Partial Release Condition” means immediately after any proposed release of an
Individual Property in connection with a partial defeasance (a) so long as the
Topaz Property will not be the only remaining Individual Property following such
proposed release, the Loan To

 

13



--------------------------------------------------------------------------------

Value Ratio of the Remaining Property shall be no more than 65%, and the Debt
Service Coverage Ratio for the Remaining Property shall be no less than 1.40 to
1.00, or (b) if the Topaz Property will be the only remaining Individual
Property following such proposed release, the Loan To Value Ratio of the
Remaining Property shall be no more than 40%, and the Debt Service Coverage
Ratio for the Remaining Property shall be no less than 1.40 to 1.00;

“Partial Release Notice Date” has the meaning specified in Section 2.6.2(a)
hereof.

“Payment Date” means the first (1st) day of each calendar month during the term
of the Loan.

“Permitted Encumbrances” means, with respect to each Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the
applicable Title Insurance Policy, (c) Liens, if any, for Taxes imposed by any
Governmental Authority not yet due or delinquent, and (d) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s
discretion, which Permitted Encumbrances, individually or in the aggregate, do
not materially interfere with the value, current use or operation of the
Property or the security intended to be provided by the Security Instrument or
with the current ability of the Property to generate net cash flow sufficient to
service the Loan or Borrower’s ability to pay its obligations under the Loan
Documents when they become due.

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, including those
issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including obligations of: the U.S. Treasury (all direct or
fully guaranteed obligations), the Farmers Home Administration (certificates of
beneficial ownership), the General Services Administration (participation
certificates), the U.S. Maritime Administration (guaranteed Title XI financing),
the Small Business Administration (guaranteed participation certificates and
guaranteed pool certificates), the U.S. Department of Housing and Urban
Development (local authority bonds) and the Washington Metropolitan Area Transit
Authority (guaranteed transit bonds); provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(ii) Federal Housing Administration debentures;

 

14



--------------------------------------------------------------------------------

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in

 

15



--------------------------------------------------------------------------------

writing that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest long-term unsecured rating category;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(vii) commercial paper (including both non interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(viii) units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

16



--------------------------------------------------------------------------------

“Permitted Transfer” means any of the following: (a) any transfer, directly as a
result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto, (c) subject to Section 5.1.23, any public issuance of
non-Controlling interests in TNP, (d) subject to Section 5.1.23, any issuance of
non-Controlling interest in TNP to employees or other Persons affiliated with
TNP pursuant to employee or director compensation programs, (e) subject to
Section 5.1.23, any issuance of non-Controlling interests in TNP in connection
with the conversion of limited partnership interests in Operating Partnership,
(f) subject to Section 5.1.23, any issuance of non-Controlling interests in TNP
in connection with a dividend reinvestment plan sponsored by TNP, (g) subject to
Section 5.1.23, any private sale or transfer of non-Controlling interests in TNP
through a transaction brokered by a FINRA licensed broker dealer, (h) the
issuance of limited partnership interests in Operating Partnership to TNP, and
(i) subject to Section 5.1.23, any private sale or transfer of non-Controlling
limited partnership interests in Operating Partnership; provided that as to
clauses (c) through (i), at all times TNP must continue to (A) Control Operating
Partnership, (B) own one hundred percent (100%) of the general partnership
interests in Operating Partnership and (C) own, directly or indirectly, at least
fifty-one percent (51%) of the limited partnership interest in Operating
Partnership.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” means, individually or collectively (as the context
requires), the “Personal Property” as defined in each applicable Security
Instrument.

“Policies” has the meaning specified in Section 6.1(b) hereof.

“Policy” has the meaning specified in Section 6.1(b) hereof.

“Prepayment Date” has the meaning specified in Section 9(b) of the Note.

“Property” means, individually or collectively (as the context requires), each
Individual Property which is subject to the terms hereof and of the other Loan
Documents.

“Proposed Condemnation” has the meaning set forth in Section 12.1.8 hereof.

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Guarantor and/or
Manager.

“Qualified Manager” means either (a) Manager; or (b) in the reasonable judgment
of Lender, a reputable and experienced management organization (which may be an
Affiliate of Borrower) possessing experience in managing properties similar in
size, scope, use and value as the Property, provided, that, if required by
Lender, Borrower shall have obtained (i) prior written confirmation from the
applicable Rating Agencies that management of the Property by such

 

17



--------------------------------------------------------------------------------

entity will not cause a downgrade, withdrawal or qualification of the then
current ratings of the Securities or any class thereof and (ii) if such entity
is an Affiliate of Borrower, an Additional Insolvency Opinion.

“Rancho Belago” has the meaning specified in Section 12.1.20(a) hereof.

“Rancho Belago Lease” has the meaning specified in Section 12.1.20(a) hereof.

“Rancho Belago Rollover Reserve Account” has the meaning specified in
Section 12.1.20(a) hereof.

“Rancho Belago Rollover Reserve Fund” has the meaning specified in
Section 12.1.20(a) hereof.

“Rancho Belago Space” has the meaning specified in Section 12.1.20(a) hereof.

“Rating Agencies” means each of S&P, Moody’s, Fitch, and Realpoint or any other
nationally recognized statistical rating agency which has been approved by
Lender and designated by Lender to assign a rating to the Securities.

“Realpoint” means Realpoint, LLC, a Pennsylvania limited liability company.

“Related Entities” has the meaning set forth in Section 5.2.10(e) hereof.

“Release” of any Hazardous Substance includes any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous
Substances.

“Release Amount” has the meaning specified in Section 2.6.2(d) hereof.

“Released Property” has the meaning specified in Section 2.6.2 hereof.

“Remaining Property” means that portion of the Property which will remain
encumbered by the lien(s) of the Security Instrument(s) following a release in
connection with a partial defeasance.

“Remediation” includes any response, remedial, removal, or corrective action,
any activity to cleanup, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Substance, any actions to prevent, cure or mitigate any Release of
any Hazardous Substance, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances.

“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof and/or interest
therein) as a “qualified mortgage” held by such REMIC Trust, the continued
qualification of such REMIC Trust as such under the Code, the non-imposition of
any tax on such REMIC Trust under the Code (including, without

 

18



--------------------------------------------------------------------------------

limitation, taxes on “prohibited transactions and “contributions”) and any other
constraints, rules and/or other regulations and/or requirements relating to the
servicing, modification and/or other similar matters with respect to the Loan
(or any portion thereof and/or interest therein) that may now or hereafter exist
under applicable legal requirements (including, without limitation under the
Code)).

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rents” means, all rents (including percentage rents), rent equivalents, moneys
payable as damages or in lieu of rent or rent equivalents, royalties (including
all oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, payments (including payments in connection with the exercise
of any purchase option or termination rights), deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges for
services rendered, all other amounts payable as rent under any Lease or other
agreement relating to the Property, including charges for electricity, oil, gas,
water, steam, heat, ventilation, air-conditioning and any other energy,
telecommunication, telephone, utility or similar items or time use charges, HVAC
equipment charges, sprinkler charges, escalation charges, license fees,
maintenance fees, charges for Taxes, operating expenses or other reimbursables
payable to Borrower (or to the Manager for the account of Borrower) under any
Lease, and other consideration of whatever form or nature received by or paid to
or for the account of or benefit of Borrower or its agents or employees from any
and all sources arising from or attributable to the Property.

“Replacement Management Agreement” means, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such management
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof and (b) an assignment of
management agreement and subordination of management fees substantially in the
form then used by Lender (or of such other form and substance reasonably
acceptable to Lender), executed and delivered to Lender by Borrower and such
Qualified Manager at Borrower’s expense.

“Replacement Reserve Account” has the meaning set forth in Section 7.3.1 hereof.

“Replacement Reserve Fund” has the meaning set forth in Section 7.3.1 hereof.

“Replacement Reserve Monthly Deposit” has the meaning set forth in Section 7.3.1
hereof.

“Replacements” has the meaning set forth in Section 7.3.1 hereof.

“Required Repair Account” has the meaning set forth in Section 7.1.1 hereof.

“Required Repair Fund” has the meaning set forth in Section 7.1.1 hereof.

 

19



--------------------------------------------------------------------------------

“Required Repairs” has the meaning set forth in Section 7.1.1 hereof.

“Reserve Funds” means, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Rollover Reserve Fund,
the Excess Cash Flow Reserve Fund, the White Box Fund, the TJ Maxx Rollover
Reserve Fund, the Metro PCS Rollover Reserve Fund, the Rancho Belago Rollover
Reserve Fund, the Weight Watchers Rollover Reserve Fund, the Free Rent Reserve
Fund and any other escrow fund established by the Loan Documents.

“Restoration” means the repair and restoration of the Property (or applicable
portion thereof) after a Casualty or Condemnation as nearly as possible to the
condition the Property (or applicable portion thereof) was in immediately prior
to such Casualty or Condemnation, with such alterations as may be reasonably
approved by Lender.

“Restricted Party” means collectively, (a) Borrower, any Guarantor, and any
Affiliated Manager and (b) any shareholder, partner, member, non-member manager,
or any direct or indirect legal or beneficial owner of Borrower, any Guarantor
(other than any shareholder or any other direct or indirect legal or beneficial
owner of interests in TNP and other than Persons that are indirect legal or
beneficial owners of Borrower solely by being a shareholder of TNP; provided,
however, that any shareholder or any other direct or indirect legal or
beneficial owner of interests in TNP that owns nine and nine-tenths percent
(9.9%) or more of the outstanding stock of TNP is deemed to be a Restricted
Party), any Affiliated Manager or any non-member manager.

“Rollover Reserve Account” has the meaning set forth in Section 7.4.1 hereof.

“Rollover Reserve Fund” has the meaning set forth in Section 7.4.1 hereof.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” means a voluntary or involuntary sale, conveyance, assignment,
transfer, encumbrance, pledge, grant of option or other transfer or disposal of
a legal or beneficial interest, whether direct or indirect.

“Securities” has the meaning set forth in Section 9.1 hereof.

“Securitization” has the meaning set forth in Section 9.1 hereof.

“Security Instrument” and “Security Instruments” means individually or
collectively (as the context requires), each first priority Mortgage or Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
dated the date hereof, executed and delivered by Borrower to Lender as security
for the Loan and encumbering the Property (or any portion thereof), as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Servicer” has the meaning set forth in Section 9.5 hereof.

 

20



--------------------------------------------------------------------------------

“Severed Loan Documents” has the meaning set forth in Section 8.2(c) hereof.

“Special Purpose Entity” means a corporation, limited partnership or limited
liability company that, since the date of its formation and at all times on and
after the date thereof, has complied with and shall at all times comply with the
following requirements unless it has received either prior consent to do
otherwise from Lender or a permitted administrative agent thereof, or, while the
Loan is securitized, confirmation from each of the applicable Rating Agencies
that such noncompliance would not result in the requalification, withdrawal, or
downgrade of the ratings of any Securities or any class thereof:

(i) is and shall be organized solely for the purpose of acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the Property, entering into and performing its obligations under the
Loan Documents with Lender, refinancing the Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;

(ii) has not engaged and shall not engage in any business unrelated to the
acquisition, development, ownership, management or operation of the Property;

(iii) has not owned and shall not own any real property other than, in the case
of Borrower, the Property;

(iv) does not have, shall not have and at no time had any assets other than the
Property and personal property necessary or incidental to its ownership and
operation of the Property;

(v) has not engaged in, sought, consented or permitted to and shall not engage
in, seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger, or (B) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents;

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;

(vii) [Intentionally Deleted];

(viii) [Intentionally Deleted];

(ix) [Intentionally Deleted];

(x) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
one (1) Independent Director serving as managers of such company, (C) shall not
take any Material Action and shall not cause or permit the members or managers
of such entity to take any

 

21



--------------------------------------------------------------------------------

Material Action unless one (1) Independent Director then serving as manager of
the company shall have participated consented in writing to such action, and
(D) has and shall have either (1) a member which owns no economic interest in
the company, has signed the company’s limited liability company agreement and
has no obligation to make capital contributions to the company, or (2) two
natural persons or one entity that is not a member of the company, that has
signed its limited liability company agreement and that, under the terms of such
limited liability company agreement becomes a member of the company immediately
prior to the withdrawal or dissolution of the last remaining member of the
company;

(xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, or (c) a corporation, has a certificate of incorporation or articles
that, in each case, provide that such entity shall not) (1) dissolve, merge,
liquidate, consolidate; (2) sell all or substantially all of its assets;
(3) amend its organizational documents with respect to the matters set forth in
this definition without the consent of Lender; or (4) without the affirmative
vote of one (1) Independent Director of itself: (A) file or consent to the
filing of any bankruptcy, insolvency or reorganization case or proceeding,
institute any proceedings under any applicable insolvency law or otherwise seek
relief under any laws relating to the relief from debts or the protection of
debtors generally, file a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings; (B) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for the entity or a substantial portion of its property; (C) make an
assignment for the benefit of the creditors of the entity; or (D) take any
action in furtherance of any of the foregoing;

(xii) has at all times been and shall at all times remain solvent and has paid
and shall pay its debts and liabilities (including, a fairly-allocated portion
of any personnel and overhead expenses that it shares with any Affiliate) from
its assets as the same shall become due, and has maintained and shall maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;

(xiii) holds itself out as a legal entity, separate and apart from any other
person or entity, has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a Division of any other Person;

(xiv) has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;

 

22



--------------------------------------------------------------------------------

(xv) has maintained and shall maintain its own records, books, resolutions and
agreements;

(xvi) has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person;

(xvii) has held and shall hold its assets in its own name;

(xviii) has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

(xx) has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;

(xxi) has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;

(xxii) has not incurred any Indebtedness other than (i) acquisition financing
with respect to the Property; construction financing with respect to the
Improvements and certain off-site improvements required by municipal and other
authorities as conditions to the construction of the Improvements; and first
mortgage financings secured by the Property; and Indebtedness pursuant to
letters of credit, guaranties, interest rate protection agreements and other
similar instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;

(xxiii) shall have no Indebtedness other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Property and the routine administration of Borrower, in amounts
not to exceed 2% of the amount of the Loan which liabilities are not more than
sixty (60) days past the date incurred, are

 

23



--------------------------------------------------------------------------------

not evidenced by a note and are paid when due, and which amounts are normal and
reasonable under the circumstances, and (iii) such other liabilities that are
permitted pursuant to this Agreement;

(xxiv) has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;

(xxv) has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including paying for shared office space and for services
performed by any employee of an Affiliate;

(xxvii) has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;

(xxviii) has not pledged and shall not pledge its assets to or for the benefit
of any other Person other than with respect to loans secured by the Property and
no such pledge remains outstanding except to Lender to secure the Loan;

(xxix) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a Division or part of any other Person,

(xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxxi) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

(xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a Division or part of it, and
has not identified itself and shall not identify itself as a Division of any
other Person;

(xxxiii) other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
partners, members,

 

24



--------------------------------------------------------------------------------

shareholders or Affiliates except in the ordinary course of its business and on
terms which are commercially reasonable terms comparable to those of an
arm’s-length transaction with an unrelated third party;

(xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it if its cash flow is insufficient to pay the Debt;

(xxxv) if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;

(xxxvi) has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;

(xxxvii) has not formed, acquired or held and shall not form, acquire or hold
any subsidiary;

(xxxviii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents.

(xxxix) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true;

(xl) has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts;

(xli) is, has always been and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and in all other jurisdictions where it is qualified to do business;

(xlii) has paid all taxes which it owes and is not currently involved in any
dispute with any taxing authority;

(xliii) is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that resulted in a judgment against it that has not
been paid in full;

(xliv) has no judgments or Liens of any nature against it except for tax liens
not yet due and the Permitted Encumbrances;

(xlv) has provided Lender with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition; and

(xlvi) has no material contingent or actual obligations not related to the
Property.

“State” means, the applicable State or Commonwealth in which the applicable
Individual Property is located.

 

25



--------------------------------------------------------------------------------

“Survey” means, individually or collectively (as the context requires), each
survey of each Individual Property prepared by a surveyor licensed in the State
and satisfactory to Lender and the company or companies issuing the Title
Insurance Policy, and containing a certification of such surveyor satisfactory
to Lender.

“Tax and Insurance Escrow Fund” has the meaning set forth in Section 7.2 hereof.

“Taxes” means all real estate and personal property taxes, assessments, water
rates or sewer rents, now or hereafter levied or assessed or imposed against the
Property or part thereof.

“Tenant” means the lessee of all or a portion of the Property under a Lease.

“Tenant Direction Letter” has the meaning set forth in the Cash Management
Agreement.

“Threshold Amount” has the meaning set forth in Section 5.1.21 hereof.

“Title Insurance Policy” means each mortgagee title insurance policy issued with
respect to each Individual Property and insuring the lien of each applicable
Security Instrument.

“TJ Maxx” has the meaning specified in Section 12.1.18(a) hereof.

“TJ Maxx Lease” has the meaning specified in Section 12.1.18(a) hereof.

“TJ Maxx Rollover Reserve Account” has the meaning specified in
Section 12.1.18(a) hereof.

“TJ Maxx Rollover Reserve Fund” has the meaning specified in Section 12.1.18(a)
hereof.

“TJ Maxx Rollover Reserve Monthly Deposit” has the meaning specified in
Section 12.1.18(a) hereof.

“TJ Maxx Space” has the meaning specified in Section 12.1.18(a) hereof.

“TNP” means TNP Strategic Retail Trust, Inc.

“Topaz Property” means that certain Individual Property commonly known as Topaz
Marketplace located at 14101, 14135 and 14177 Main Street, Hesperia, California
92435.

“Transfer” has the meaning set forth in Section 5.2.10(b) hereof.

“Transferee” has the meaning set forth in Section 5.2.10(e) hereof.

“Transferee’s Principals” means collectively, (A) Transferee’s managing members,
general partners or principal shareholders and (B) such other members, partners
or shareholders which directly or indirectly shall own a fifty-one percent
(51%) or greater economic and voting interest in Transferee.

 

26



--------------------------------------------------------------------------------

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State in which applicable Individual Property is located.

“Unfinished Space” has the meaning specified in Section 12.1.17(a) hereof.

“U.S. Obligations” means non redeemable, non prepayable, non callable securities
evidencing an obligation to timely pay principal and/or interest in a full and
timely manner that constitute “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended, and are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“Weight Watchers” has the meaning specified in Section 12.1.21(a) hereof.

“Weight Watchers Lease” has the meaning specified in Section 12.1.21(a) hereof.

“Weight Watchers Rollover Reserve Account” has the meaning specified in
Section 12.1.21(a) hereof

“Weight Watchers Rollover Reserve Fund” has the meaning specified in
Section 12.1.21(a) hereof

“Weight Watchers Space” has the meaning specified in Section 12.1.21(a) hereof

“White Box Finish” has the meaning specified in Section 12.1.17(b)(i) hereof.

“White Box Reserve Account” has the meaning specified in Section 12.1.17(a)
hereof.

“White Box Reserve Fund” has the meaning specified in Section 12.1.17(a) hereof.

“Yield Maintenance Amount” has the meaning specified in Section 9(d) of the
Note.

Section 1.2 Principles of Construction. The following rules of construction
shall be applicable for all purposes of this Agreement and all documents or
instruments supplemental hereto, unless the context otherwise clearly requires:

(a) any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa;

(b) the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”;

(c) an Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Lender;

(d) no inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document;

 

27



--------------------------------------------------------------------------------

(e) the cover page (if any) of, all recitals set forth in, and all Exhibits to,
this Agreement are hereby incorporated herein;

(f) References herein to “the Property or any portion thereof” and words of
similar import shall be deemed to refer, as applicable, to any portion of the
Property taken as a whole (including any Individual Property) and any portion of
any Individual Property;

(g) all references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified;

(h) all uses of the words “include”, “including” and similar terms shall be
construed as if followed by the phrase “without being limited to” unless the
context shall indicate otherwise;

(i) unless otherwise specified, the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and

(j) unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.

ARTICLE II - GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

2.1.3 The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instruments and the other Loan
Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) acquire the Property or repay and discharge any existing loans relating to
the Property, (b) pay all past due basic carrying costs, if any, with respect to
the Property, (c) make deposits into the Reserve Funds on the Closing Date in
the amounts provided herein, (d) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender, (e) fund any working
capital requirements of the Property and (f) distribute the balance, if any, to
Borrower.

 

28



--------------------------------------------------------------------------------

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue at the Interest Rate or as otherwise set forth in this Agreement or
in the Note from (and including) the Closing Date to but excluding the Maturity
Date.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the relevant Accrual Period by (b) a daily rate based on the Interest Rate and a
three hundred sixty (360) day year by (c) the outstanding principal balance of
the Loan. Borrower acknowledges that the calculation method for interest
described herein results in a higher effective interest rate than the numeric
Interest Rate and Borrower hereby agrees to this calculation method.

2.2.3 Default Rate. Upon the occurrence of an Event of Default (including the
failure of Borrower to make full payment on the Maturity Date), Lender shall be
entitled to receive and Borrower shall pay interest on the Outstanding Principal
Balance at the Default Rate. Interest shall accrue and be payable at the Default
Rate from the occurrence of an Event of Default until all Events of Default have
been waived in writing by Lender in its discretion. Such accrued interest shall
be added to the Outstanding Principal Balance, and interest shall accrue thereon
at the Default Rate until fully paid. Such accrued interest shall be secured by
the Security Instrument and other Loan Documents. Borrower agrees that Lender’s
right to collect interest at the Default Rate is given for the purpose of
compensating Lender at reasonable amounts for Lender’s added costs and expenses
that occur as a result of Borrower’s default and that are difficult to predict
in amount, such as increased general overhead, concentration of management
resources on problem loans, and increased cost of funds. Lender and Borrower
agree that Lender’s collection of interest at the Default Rate is not a fine or
penalty, but is intended to be and shall be deemed to be reasonable compensation
to Lender for increased costs and expenses that Lender will incur if there
occurs an Event of Default hereunder. Collection of interest at the Default Rate
shall not be construed as an agreement or privilege to extend the Maturity Date
or to limit or impair any rights and remedies of Lender under any Loan
Documents. If judgment is entered on the Note, interest shall continue to accrue
post-judgment at the greater of (a) the Default Rate or (b) the applicable
statutory judgment rate.

2.2.4 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

29



--------------------------------------------------------------------------------

Section 2.3 Loan Payment. Payments of principal, interest, and Late Charges (as
defined in the Note) shall be made as provided in the Note.

Section 2.4 Prepayments. Except as otherwise provided in Section 9 of the Note,
Borrower shall not have the right to prepay the Loan in whole or in part prior
to the Maturity Date.

Section 2.5 [Intentionally Deleted].

Section 2.6 Release of Property. Except as set forth in this Section 2.6, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of the
Security Instruments on the Property.

2.6.1 Release of Property. a) If Borrower has the right to and has elected to
prepay in full the Loan in accordance with this Agreement and the Note, upon
satisfaction of the requirements of Section 2.4 and Section 9 of the Note, as
applicable, and this Section 2.6, each applicable Individual Property shall be
released from the Lien of the applicable Security Instrument.

(b) In connection with the release of each applicable Security Instrument,
Borrower shall submit to Lender, not less than thirty (30) days prior to the
Prepayment Date, a release of Lien (and related Loan Documents) for each
applicable Individual Property for execution by Lender. Each such release shall
be in a form appropriate in the jurisdiction in which the applicable Individual
Property is located and that would be satisfactory to a prudent lender and
contains standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an Officer’s Certificate certifying that such documentation (i) is
in compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement. Borrower shall reimburse Lender and
Servicer for any costs and expenses Lender and Servicer incur arising from such
release (including reasonable attorneys’ fees and expenses) and Borrower shall
pay, in connection with such release, (i) all recording charges, filing fees,
taxes or other expenses payable in connection therewith, and (ii) to any
Servicer, a processing fee in an amount determined by Lender and/or Servicer in
its discretion.

2.6.2 Partial Release. Provided (1) no Event of Default shall have occurred and
be continuing and (2) the Partial Release Condition shall be satisfied, Borrower
shall have the right at any time prior to the Maturity Date to obtain the
release (the “Partial Release”) of any of the Individual Properties (each such
Individual Property, the “Released Property”) from the lien of the applicable
Security Instrument thereon (and related Loan Documents) and the release of
Borrower’s obligations under the Loan Documents with respect to such Released
Property (other than those expressly stated to survive), upon the satisfaction
of each of the following conditions precedent:

(a) Borrower shall provide Lender with thirty (30) days prior written notice of
the proposed Partial Release (the date of Lender’s receipt of such notice shall
be referred to herein as a the “Partial Release Notice Date”);

 

30



--------------------------------------------------------------------------------

(b) Borrower shall submit to Lender, not less than ten (10) days prior to the
date of such Partial Release, a release of lien (and related Loan Documents) for
the Released Property for execution by Lender. Such release shall be in a form
appropriate in each jurisdiction in which the Released Property is located and
shall contain standard provisions, if any, protecting the rights of Lender. In
addition, Borrower shall provide all other documentation as may be required to
satisfy the prudent lender standard in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all applicable Legal Requirements, (ii) will effect such release
in accordance with the terms of this Agreement, and (iii) will not impair or
otherwise adversely affect the liens, security interests and other rights of
Lender under the Loan Documents not being released (or as to the parties to the
Loan Documents and Properties subject to the Loan Documents not being released);

(c) The Released Property shall be conveyed to a Person other than Borrower;

(d) Borrower shall (A) partially prepay the Debt in accordance with Section 9 of
the Note in an amount equal to the greater of (i) 125% of the Allocated Loan
Amount for the Released Property; or (ii) 90% of the proceeds from the sale of
the Released Property (the “Release Amount”), (B) unless such prepayment is
tendered on a Payment Date, pay to Lender an amount equal to the interest that
would have accrued on the amount being prepaid for the full Accrual Period had
the prepayment not been made and (C) pay to Lender the applicable Yield
Maintenance Amount to the extent that such prepayment occurs at any time other
than during the Open Prepayment Period. Any portion of the Release Amount
applied to the principal amount of the Debt in accordance herewith shall be
applied (i) first, to reduce the Allocated Loan Amount attributable to the
Released Property to zero and (ii) second, pro rata to reduce the Allocated Loan
Amounts of each of the other remaining Individual Properties;

(e) The Partial Release shall be permitted under REMIC Requirements in effect as
of each of (I) the Partial Release Notice Date and (II) the consummation of the
Partial Release;

(f) If required by Lender, Lender shall have received confirmation in writing
from each of the applicable Rating Agencies to the effect that such release will
not result in a downgrade, withdrawal or qualification of the respective ratings
in effect immediately prior to such Partial Release for the Securities issued in
connection with the Securitization which are then outstanding; and

(g) Borrower shall (A) deliver to Lender an opinion of counsel acceptable the
Rating Agencies (issued by counsel acceptable to the Rating Agencies) with
respect to satisfaction of the REMIC Requirements and with respect to such other
matters as may be required by Lender and (B) pay all of Lender’s reasonable
costs and expenses and the costs and expenses of the Rating Agencies in
connection with the Partial Release, including, without limitation, counsel
fees.

 

31



--------------------------------------------------------------------------------

Section 2.7 Lockbox Account/Cash Management.

2.7.1 Lockbox Account. (a) During the term of the Loan, Borrower shall establish
and maintain an account (the “Lockbox Account”) with Lockbox Bank in trust for
the benefit of Lender, which Lockbox Account shall be under the sole dominion
and control of Lender. The Lockbox Account shall be entitled “TNP SRT PORTFOLIO
I, LLC Lockbox Account FBO KeyBank National Association, successors and
assigns”. Borrower hereby grants to Lender a first-priority security interest in
the Lockbox Account and all deposits at any time contained therein and the
proceeds thereof and shall take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Lockbox Account,
including filing UCC-1 Financing Statements and continuations thereof. Lender
and Servicer shall have the sole right to make withdrawals from the Lockbox
Account. All costs and expenses for establishing and maintaining the Lockbox
Account shall be paid by Borrower. All monies now or hereafter deposited into
the Lockbox Account shall be deemed additional security for the Debt. The
Lockbox Agreement and Lockbox Account shall remain in effect until the Loan has
been repaid in full.

(b) Borrower shall, or shall cause Manager to, on or prior to the Closing Date,
deliver Tenant Direction Letters to all Tenants under Leases to deliver all
Rents payable thereunder directly to the Lockbox Account. Borrower shall, and
shall cause Manager to, deposit all amounts received by Borrower or Manager
constituting Rents into the Lockbox Account within one (1) Business Day after
receipt thereof.

(c) Borrower shall obtain from Lockbox Bank its agreement to transfer to the
Cash Management Account in immediately available funds by federal wire transfer
all amounts on deposit in the Lockbox Account once every Business Day throughout
the term of the Loan.

(d) Upon the occurrence of an Event of Default or any Bankruptcy Action of
Borrower or Manager, Lender may, in addition to any and all other rights and
remedies available to Lender, apply any sums then present in the Lockbox Account
to the payment of the Debt in any order in its discretion.

(e) The Lockbox Account shall not be commingled with other monies held by
Borrower, Manager or Lockbox Bank.

(f) Borrower shall not further pledge, assign or grant any security interest in
the Lockbox Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(g) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Lockbox Account and/or the Lockbox Agreement (unless arising from the gross
negligence or willful misconduct of Lender) or the performance of the
obligations for which the Lockbox Account was established.

 

32



--------------------------------------------------------------------------------

2.7.2 Cash Management Account. (a) During the term of the Loan, Borrower shall
establish and maintain a segregated Eligible Account (the “Cash Management
Account”) to be held by Agent in trust and for the benefit of Lender, which Cash
Management Account shall be under the sole dominion and control of Lender. The
Cash Management Account shall be entitled “TNP SRT Portfolio I, LLC Cash
Management Account FBO KeyBank National Association, successors and assigns.”
Borrower hereby grants to Lender a first priority security interest in the Cash
Management Account and all deposits at any time contained therein and the
proceeds thereof and shall take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Cash Management
Account, including filing UCC-1 Financing Statements and continuations thereof.
Borrower shall not in any way alter or modify the Cash Management Account and
shall notify Lender of the account number thereof. Lender and Servicer shall
have the sole right to make withdrawals from the Cash Management Account and all
costs and expenses for establishing and maintaining the Cash Management Account
shall be paid by Borrower.

(b) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c) All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default or any Bankruptcy Action of Borrower or Manager may be
applied by Lender in such order and priority as Lender shall determine.

(d) Borrower hereby agrees that Lender may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Agreement and the other Loan Documents
and Lender shall provide notice thereof to Borrower.

2.7.3 Payments Received under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to this
Agreement on the dates each such payment is required, regardless of whether any
of such amounts are so applied by Lender.

ARTICLE III - CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application or term sheet for the Loan issued
by Lender.

 

33



--------------------------------------------------------------------------------

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof that:

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own the Property and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in the jurisdiction in which each
Individual Property is located and each other jurisdiction where it is required
to be so qualified in connection with its businesses and operations. Borrower
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own the Property and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of the Property. The direct and indirect
ownership interests in Borrower are as set forth on the organizational chart
attached hereto as Schedule III.

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, except as such enforcement may be limited by
(i) bankruptcy, insolvency, fraudulent transfer, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally, and (ii) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which any of the Property or
Borrower’s assets is subject, nor will such action result in any violation of
the provisions of any statute or any order, rule or regulation of any
Governmental Authority having jurisdiction over Borrower or any of Borrower’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any court or any such Governmental
Authority required for the execution, delivery and performance by Borrower of
this Agreement or any other Loan Documents has been obtained and is in full
force and effect.

4.1.4 Litigation. There are no actions, suits or proceedings at law or in
equity, arbitrations, or governmental investigations by or before any
Governmental Authority or other agency now pending, filed, or, to Borrower’s
knowledge, threatened against or affecting Borrower, Guarantor or the Property
or any portion thereof, which actions, suits or proceedings, or governmental
investigations, if determined against Borrower, Guarantor or the Property or any
portion thereof, might materially adversely affect (a) title to the Property or
any portion thereof; (b) the validity or enforceability of each Security
Instrument; (c) Borrower’s ability to perform under the Loan; (d) Guarantor’s
ability to perform under the Guaranty; (e) the use, operation or

 

34



--------------------------------------------------------------------------------

value of the Property or any portion thereof; (f) the principal benefit of the
security intended to be provided by the Loan Documents; (g) the current ability
of the Property to generate net cash flow sufficient to service the Loan; or
(h) the current principal use of the Property or any portion thereof.

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property (or any portion thereof), or Borrower’s business, properties or
assets, operations or condition, financial or otherwise. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or the Property (or any
portion thereof) is bound. Borrower has no material financial obligation under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Borrower is a party or by which Borrower or the Property (or
any portion thereof) is otherwise bound, other than (a) obligations incurred in
the ordinary course of the operation of the Property as permitted pursuant to
clause (xxiii) of the definition of “Special Purpose Entity” set forth in
Section 1.1 hereof and (b) obligations under the Loan Documents.

4.1.6 Title. Borrower has good, marketable and insurable fee simple title to the
real property comprising part of the Property and good title to the balance of
the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as may be expressly permitted pursuant to the
Loan Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances individually and in the aggregate do not materially interfere with
the value, current use or operation of the Property (or any portion thereof) or
the security intended to be provided by each Security Instrument or with the
current ability of the Property (or any portion thereof) to generate net cash
flow sufficient to service the Loan or Borrower’s ability to pay its obligations
under the Loan Documents when they become due. Each Security Instrument, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on the
applicable Individual Property, subject only to Permitted Encumbrances and the
Liens created by the Loan Documents and (b) perfected security interests in and
to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents.
There are no claims for payment for work, labor or materials affecting the
Property which are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents.

4.1.7 Solvency. Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. Giving effect
to the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of Borrower’s assets is and will,
immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and,

 

35



--------------------------------------------------------------------------------

immediately following the making of the Loan will not, constitute unreasonably
small capital to carry out its business as conducted or as proposed to be
conducted. Borrower does not intend to, and does not believe that it will, incur
debt and liabilities (including contingent liabilities and other commitments)
beyond its ability to pay such debt and liabilities as they mature (taking into
account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of obligations of Borrower). No petition
in bankruptcy has been filed against Borrower or any constituent Person in the
last seven (7) years, and neither Borrower nor any constituent Person in the
last seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. Neither
Borrower nor any of its constituent Persons are contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency laws or
the liquidation of all or a major portion of Borrower’s assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or such constituent Persons.

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.

4.1.9 No Plan Assets. Borrower does not sponsor, is not obligated to contribute
to, and is not itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state or
other statute, regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including the exercise by Lender of
any of its rights under the Loan Documents.

4.1.10 Compliance. Borrower and each Individual Property and the use thereof
comply in all material respects with all applicable Legal Requirements,
including building and zoning ordinances and codes. Borrower is not in default
or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower or any other
Person in occupancy of or involved with the operation or use of the Property any
act or omission affording the federal government or any other Governmental
Authority the right of forfeiture as against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents. On the Closing Date, the Improvements at each Individual Property
were in material compliance with applicable law.

4.1.11 Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in connection with the Loan (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of Borrower and the
Property, as applicable, as of the date of such reports,

 

36



--------------------------------------------------------------------------------

and (c) to the extent prepared or audited by an independent certified public
accounting firm, have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. Except for Permitted Encumbrances,
Borrower does not have any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower and reasonably
likely to have a material adverse effect on the Property (or any portion
thereof) or the current operation thereof, except as referred to or reflected in
said financial statements. Since the date of such financial statements, there
has been no material adverse change in the financial condition, operations or
business of Borrower from that set forth in said financial statements.

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to any Individual Property.

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14 Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service the applicable Individual Property for its
intended uses. All public utilities necessary or convenient to the full use and
enjoyment of each Individual Property are located either in the public right of
way abutting the applicable Individual Property (which are connected so as to
serve the applicable Individual Property without passing over other property) or
in recorded easements serving the applicable Individual Property and such
easements are set forth in and insured by the applicable Title Insurance Policy.
All roads necessary for the use of each Individual Property for its current
purposes have been completed and dedicated to public use and accepted by all
Governmental Authorities.

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 Separate Lots. Each Individual Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of the applicable Individual Property.

4.1.17 Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property of any
portion thereof, nor are there any contemplated improvements to the Property (or
any portion thereof) that may result in such special or other assessments.

4.1.18 Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of

 

37



--------------------------------------------------------------------------------

equity and bankruptcy, insolvency and other laws generally applicable to
creditors’ rights and the enforcement of debtors’ obligations. The Loan
Documents are not subject to any right of rescission, set off, counterclaim or
defense by Borrower or Guarantor, including the defense of usury, nor would the
operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor Guarantor has asserted any right of rescission, set off,
counterclaim or defense with respect thereto.

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certified
copies of the Policies (or other evidence acceptable to Lender) reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims have been made or are currently pending, outstanding or otherwise
remain unsatisfied under any such Policy, and neither Borrower nor any other
Person, has done, by act or omission, anything which would impair the coverage
of any such Policy.

4.1.21 Use of Property. Each Individual Property is used exclusively for retail
purposes and other appurtenant and related uses.

4.1.22 Certificate of Occupancy; Licenses. All certifications, permits,
franchises, licenses, consents, authorizations, and approvals, including,
certificates of completion and occupancy permits, required for the legal use,
occupancy and operation of each Individual Property have been obtained and are
in full force and effect. The use being made of each Individual Property is in
conformity with the certificate of occupancy issued for the applicable
Individual Property.

4.1.23 Flood Zone. None of the Improvements on the Property (or any portion
thereof) are located in an area as identified by the Federal Emergency
Management Agency as an area having special flood hazards, or, if so located,
the flood insurance required pursuant to Section 6.1(a) is in full force and
effect with respect to the applicable Individual Property.

4.1.24 Physical Condition. Each Individual Property, including all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, is in good condition, order and repair in
all material respects; there exists no structural or other material defects or
damages in the Property (or any portion thereof), whether latent or otherwise,
and Borrower has not received notice from any insurance company or bonding
company of any defects or inadequacies in the Property, or any part thereof,
which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

 

38



--------------------------------------------------------------------------------

4.1.25 Boundaries. All of the improvements which were included in determining
the appraised value of the Property (or any portion thereof) lie wholly within
the boundaries and building restriction lines of the applicable Individual
Property, and no improvements on adjoining properties encroach upon the Property
or any portion thereof, and no easements or other encumbrances upon the Property
(or any portion thereof) encroach upon any of the Improvements, so as to affect
the value or marketability of the Property (or any portion thereof) except those
which are insured against by the applicable Title Insurance Policy.

4.1.26 Leases. The Property is not subject to any leases other than the Leases
described in the rent roll attached hereto as Schedule I and made a part hereof,
which rent roll is true, complete and accurate in all respects as of the Closing
Date. Borrower is the owner and lessor of landlord’s interest in the Leases. No
Person has any possessory interest in the Property (or any portion thereof) or
right to occupy the same except under and pursuant to the provisions of the
Leases. The current Leases are in full force and effect and there are no
defaults thereunder by either party and there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute defaults
thereunder. No Rent has been paid more than one (1) month in advance of its due
date. All security deposits are held by Borrower in accordance with applicable
law. All work to be performed by Borrower under each Lease has been performed as
required and has been accepted by the applicable Tenant, and any payments, free
rent, partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by Borrower to any Tenant has already been
received by such Tenant. There has been no prior sale, transfer or assignment,
hypothecation or pledge of any Lease or of the Rents received therein which is
outstanding. No Tenant listed on Schedule I has assigned its Lease or sublet all
or any portion of the premises demised thereby, no such Tenant holds its leased
premises under assignment or sublease, nor does anyone except such Tenant and
its employees occupy such leased premises. No Tenant under any Lease has a right
or option pursuant to such Lease or otherwise to purchase all or any part of the
leased premises or the building of which the leased premises are a part. No
Tenant under any Lease has any right or option for additional space in the
Improvements.

4.1.27 Survey. Each Survey for each Individual Property delivered to Lender in
connection with this Agreement does not fail to reflect any material matter
affecting the applicable Individual Property or the title thereto.

4.1.28 Inventory. Borrower is the owner of all of the Equipment, Fixtures and
Personal Property (as such terms are defined in the Security Instrument) located
on or at each Individual Property and shall not lease any Equipment, Fixtures or
Personal Property other than as permitted hereunder. All of the Equipment,
Fixtures and Personal Property are sufficient to operate each Individual
Property in the manner required hereunder and in the manner in which it is
currently operated.

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including the Security
Instrument, have been paid.

 

39



--------------------------------------------------------------------------------

4.1.30 Special Purpose Entity/Separateness. (a) Until the Debt has been paid in
full, Borrower hereby represents, warrants and covenants that Borrower is, shall
be and shall continue to be a Special Purpose Entity.

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

(c) Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including any exhibits attached thereto, will have been and shall be
true and correct in all respects, and Borrower will have complied and will
comply with all of the stated facts and assumptions made with respect to it in
any Insolvency Opinion. Each entity other than Borrower with respect to which an
assumption is made or a fact stated in any Insolvency Opinion will have complied
and shall comply with all of the assumptions made and facts stated with respect
to it in any such Insolvency Opinion. Borrower covenants that in connection with
any Additional Insolvency Opinion delivered in connection with this Agreement it
shall provide an updated certification regarding compliance with the facts and
assumptions made therein.

(d) Borrower covenants and agrees that Borrower shall provide Lender with thirty
(30) days’ prior written notice prior to the removal of an Independent Director
of Borrower.

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Management Agreement was entered into on
commercially reasonable terms.

4.1.32 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are true, complete and
correct in all material respects. There has been no material adverse change in
any condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or might materially and adversely
affect the use, operation or value of the Property or the business operations or
the financial condition of Borrower. Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that could cause
any Provided Information or representation or warranty made herein to be
materially misleading.

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a

 

40



--------------------------------------------------------------------------------

“holding company” or an “affiliate” of either a “holding company” or a
“subsidiary company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended; or (c) subject to any other federal or state law or
regulation which purports to restrict or regulate its ability to borrow money.

4.1.35 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.

4.1.36 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. The Borrower is organized under the
laws of the State of Delaware and its organizational identification number is
5076288.

4.1.37 Environmental Representations and Warranties. Except as otherwise
disclosed by each Phase I environmental report (or Phase II environmental
report, if required) delivered to Lender by Borrower in connection with the
origination of the Loan (such report is referred to below as the “Environmental
Report”), (a) there are no Hazardous Substances or underground storage tanks in,
on, or under any Individual Property and no Hazardous Substances have been
handled, manufactured, generated, stored, processed, or disposed of on or
released or discharged from any Individual Property, except those that are
(i) in compliance with Environmental Laws and with permits issued pursuant
thereto (to the extent such permits are required under Environmental Law),
(ii) de-minimis amounts necessary to operate the Property for the purposes set
forth in the Loan Agreement which will not result in an environmental condition
in, on or under the Property and which are otherwise permitted under and used in
compliance with Environmental Law and (iii) fully disclosed to Lender in writing
pursuant the Environmental Report; (b) there are no past, present or threatened
Releases of Hazardous Substances in, on, under or from any Individual Property
which has not been fully remediated in accordance with Environmental Law;
(c) there is no threat of any Release of Hazardous Substances migrating to any
Individual Property; (d) there is no past or present non-compliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
the Property which has not been fully remediated in accordance with
Environmental Law; (e) Borrower does not know of, and has not received, any
written or oral notice or other communication from any Person (including a
Governmental Authority) relating to Hazardous Substances or Remediation thereof,
of possible liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with any Individual Property, or any
actual or potential administrative or judicial proceedings in connection with
any of the foregoing; (f) Borrower has truthfully and fully disclosed to Lender,
in writing, any and all information relating to environmental conditions in, on,
under or from each Individual Property that is known to Borrower and has
provided to Lender all information that is contained in

 

41



--------------------------------------------------------------------------------

Borrower’s files and records, including any reports relating to Hazardous
Substances in, on, under or from each Individual Property and/or to the
environmental condition of each Individual Property; and (g) there are no
Institutional Controls on or affecting any Individual Property.

4.1.38 Cash Management Account. Borrower hereby represents and warrants to
Lender that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Lockbox Account and Cash Management Account in favor of Lender, which security
interest is prior to all other Liens, other than Permitted Encumbrances, and is
enforceable as such against creditors of and purchasers from Borrower. Other
than in connection with the Loan Documents and except for Permitted
Encumbrances, Borrower has not sold, pledged, transferred or otherwise conveyed
the Lockbox Account and Cash Management Account;

(b) Each of the Lockbox Account and Cash Management Account constitutes a
“deposit account” and/or “securities account” within the meaning of the Uniform
Commercial Code);

(c) Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Lockbox Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Lockbox Account and Cash Management Account and all
sums at any time held, deposited or invested therein, together with any interest
or other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities; and

(d) The Lockbox Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower has not
consented to the Lockbox Bank and Agent complying with instructions with respect
to the Lockbox Account and Cash Management Account from any Person other than
Lender.

(e) The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE V - BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier

 

42



--------------------------------------------------------------------------------

release of the Lien of the Security Instrument encumbering the Property (and all
related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits, authorizations, and franchises
and comply with all Legal Requirements applicable to it and the Property,
including all regulations, building and zoning codes and certificates of
occupancy. There shall never be committed by Borrower, and Borrower shall never
permit any other Person in occupancy of or involved with the operation or use of
the Property to commit any act or omission affording the federal government or
any state or local government the right of forfeiture against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents. Borrower hereby covenants and agrees not to
commit, permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and shall keep each Individual Property
in good working order and repair, and from time to time make, or cause to be
made, all reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Loan Documents. Borrower
shall keep each Individual Property insured at all times by financially sound
and reputable insurers, to such extent and against such risks, and maintain
liability and such other insurance, as is more fully provided in this Agreement.
Borrower shall from time to time, upon Lender’s request, provide Lender with
evidence reasonably satisfactory to Lender that the Property complies with all
Legal Requirements or is exempt from compliance with Legal Requirements.
Borrower shall give prompt notice to Lender of the receipt by Borrower of any
notice related to a violation of any Legal Requirements and of the commencement
of any proceedings or investigations which relate to compliance with Legal
Requirements. After prior written notice to Lender, Borrower, at Borrower’s own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or any
Individual Property or any alleged violation of any Legal Requirement, provided
that (i) no Default or Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
applicable Individual Property nor any part thereof or interest therein will be
in danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall promptly upon final determination thereof comply with any such Legal
Requirement determined to be valid or applicable or cure any violation of any
Legal Requirement; (v) such proceeding shall suspend the enforcement of the
contested Legal Requirement against Borrower or the applicable Individual
Property; and (vi) Borrower shall furnish such security as may be required in
the proceeding, or as may be requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the applicable Individual Property (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.

 

43



--------------------------------------------------------------------------------

5.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof. Borrower shall
deliver to Lender receipts for payment or other evidence satisfactory to Lender
that the Taxes and Other Charges have been so paid or are not then delinquent no
later than ten (10) days prior to the date on which the Taxes and/or Other
Charges would otherwise be delinquent if not paid. Borrower shall furnish to
Lender receipts for the payment of the Taxes and the Other Charges prior to the
date the same shall become delinquent (provided, however, Borrower is not
required to furnish such receipts for payment of Taxes if such Taxes have been
paid by Lender pursuant to Section 7.2 hereof and Lender has received receipts
from the relevant taxing authority). Borrower shall not suffer and shall
promptly cause to be paid and discharged any Lien or charge whatsoever which may
be or become a Lien or charge against any Individual Property, and shall
promptly pay for all utility services provided to the Property. After prior
written notice to Lender, Borrower, at Borrower’s own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the applicable Individual Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property;
(vi) Borrower shall have set aside adequate reserves for the payment of the
Taxes, together with all interest and penalties thereon, unless Borrower has
paid all of the Taxes under protest; and (vii) Borrower shall furnish such
security as may be required in the proceeding, or as may be requested by Lender,
to insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established or
the applicable Individual Property (or part thereof or interest therein) shall
be in danger of being sold, forfeited, terminated, cancelled or lost or there
shall be any danger of the Lien of the Security Instrument being primed by any
related Lien.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower
and/or Guarantor which might materially adversely affect Borrower’s or
Guarantor’s condition (financial or otherwise) or business or the Property (or
any portion thereof).

5.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.

 

44



--------------------------------------------------------------------------------

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s or Guarantor’s condition, financial or otherwise,
or of the occurrence of any Default or Event of Default of which Borrower has
knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property (or any portion thereof),
and Lender shall be reimbursed for any expenses incurred in connection therewith
(including attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting the Property or any part thereof) out of such Insurance Proceeds.

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10 Principal Place of Business, State of Organization. Borrower shall not
cause or permit any change to be made in its name, identity (including its trade
name or names), place of organization or formation (as set forth in
Section 4.1.36 hereof) or Borrower’s corporate or partnership or other structure
unless Borrower shall have first notified Lender in writing of such change at
least thirty (30) days prior to the effective date of such change, and shall
have first taken all action required by Lender for the purpose of perfecting or
protecting the lien and security interests of Lender pursuant to this Agreement,
and the other Loan Documents and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of

 

45



--------------------------------------------------------------------------------

Lender, which consent may be given or denied in Lender’s discretion. Upon
Lender’s request, Borrower shall, at Borrower’s sole cost and expense, execute
and deliver additional security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Property (or any portion thereof) as a result of such change of principal place
of business or place of organization. Borrower’s principal place of business and
chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth at the introductory paragraph of this Agreement (unless
Borrower notifies Lender in writing at least thirty (30) days prior to the date
of such change). Borrower shall promptly notify Lender of any change in its
organizational identification number. If Borrower does not now have an
organizational identification number and later obtains one, Borrower promptly
shall notify Lender of such organizational identification number.

5.1.11 Financial Reporting. (a) Borrower shall keep and maintain or shall cause
to be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower and all items
of income and expense in connection with the operation of each Individual
Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence of an Event of Default, Borrower shall pay any
costs and expenses incurred by Lender to examine Borrower’s accounting records
with respect to each Individual Property, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.

(b) Borrower shall furnish to Lender annually, within ninety (90) days following
the end of each Fiscal Year of Borrower, a complete copy of Borrower’s annual
financial statements audited by an independent certified public accountant
acceptable to Lender in accordance with GAAP (or such other accounting basis
acceptable to Lender) covering each Individual Property for such Fiscal Year and
containing statements of profit and loss for Borrower and each Individual
Property, an annual rent roll and a balance sheet for Borrower. Such statements
shall set forth the financial condition and the results of operations for each
Individual Property for such Fiscal Year, and shall include amounts representing
annual net operating income, net cash flow, gross income, and operating
expenses.

(c) Borrower shall furnish, or cause to be furnished, to Lender on or before
twenty (20) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and each Individual Property (subject to
normal year-end adjustments) as applicable: (i) a rent roll for the subject
quarter; (ii) quarterly and year-to-date operating statements (including Capital
Expenditures) prepared for each calendar quarter, noting net operating income,
gross income, and operating expenses (not including any contributions to the
Replacement Reserve Fund and the Required Repair Fund), and other information
necessary and sufficient to fairly represent the financial position and

 

46



--------------------------------------------------------------------------------

results of operation of each Individual Property during such calendar quarter,
and containing a comparison of budgeted income and expenses and the actual
income and expenses; and (iii) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding three (3), six (6), and twelve
(12) month periods as of the last day of such quarter. In addition, such
certificate shall also be accompanied by an Officer’s Certificate stating that
the representations and warranties of Borrower set forth in Section 4.1.30 are
true and correct as of the date of such certificate.

(d) Until the earlier of Securitization or twelve (12) months after the date of
this Agreement, Borrower shall furnish, or cause to be furnished, to Lender on
or before twenty (20) days after the end of each calendar month, all of the
following items with respect to the previous calendar month, accompanied by an
Officer’s Certificate stating that such items are true, correct, accurate, and
complete and fairly present the financial condition and results of the
operations of Borrower and each Individual Property (subject to normal year-end
adjustments) as applicable: (A) a rent roll for the subject month; (B) monthly
operating statement(s) of each Individual Property; and (C) year-to-date
operating statement(s) of each Individual Property.

(e) Not later than each February 1 during the term of the Loan upon Lender’s
request, Borrower shall furnish to Lender, for Lender’s approval, a report
setting forth the minimum economic terms that Borrower proposes for use in
connection with the standard lease form for leases of portions of the Property
during the twelve month period beginning upon such anniversary date. The terms
set forth in the leasing report shall reflect the prevailing market conditions
for like properties in the locality of each Individual Property.

(f) Upon request, Borrower and its affiliates shall furnish to Lender:

(i) a property management report for each Individual Property, showing the
number of inquiries made and/or rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender, in reasonable detail and certified by Borrower to be true
and complete, but not more frequently than quarterly; and

(ii) an accounting of all security deposits held in connection with any Lease of
any part of the Property, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions.

(g) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than sixty (60) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender. The Annual Budget shall be
subject to Lender’s written approval (each such Annual Budget, an “Approved
Annual Budget”). If Lender objects to a proposed Annual Budget submitted by
Borrower, Lender shall advise Borrower of such objections within fifteen
(15) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such

 

47



--------------------------------------------------------------------------------

objections) and Borrower shall promptly revise such Annual Budget and resubmit
the same to Lender. Lender shall advise Borrower of any objections to such
revised Annual Budget within ten (10) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise the same in accordance with the process described in this
subsection until Lender approves the Annual Budget. Until such time that Lender
approves a proposed Annual Budget, the most recently Approved Annual Budget
shall apply; provided that, such Approved Annual Budget shall be adjusted to
reflect actual increases in Taxes, Insurance Premiums and Other Charges.

(h) If Borrower must incur an extraordinary operating expense or capital expense
not set forth in the Approved Annual Budget (each an “Extraordinary Expense”),
then Borrower shall promptly deliver to Lender a reasonably detailed explanation
of such proposed Extraordinary Expense for Lender’s approval, which may be given
or denied in Lender’s discretion.

(i) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property (or any
portion thereof) and the financial affairs of Borrower as may be reasonably
requested by Lender.

(j) Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from any Tenant designated by Lender (to the
extent such financial and sales information is required to be provided under the
applicable Lease and same is received by Borrower after request therefor).

(k) Borrower shall cause Guarantor to furnish to Lender annually, within ninety
(90) days following the end of each Fiscal Year of Guarantor: (i) financial
statements audited by an independent certified public accountant, which shall
include an annual balance sheet and profit and loss statement of Guarantor, in
the form reasonably required by Lender or (ii) a signed personal financial
statement in a form satisfactory to Lender if such Guarantor is an individual.

(l) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files). Borrower agrees that
Lender may disclose information regarding the Property and Borrower that is
provided to Lender pursuant to this Section 5.1.11 in connection with the
Securitization to such parties requesting such information in connection with
such Securitization.

5.1.12 Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of each Individual
Property. Borrower shall qualify to do business and shall remain in good
standing in the jurisdiction in which each Individual Property is located and
the jurisdiction of its formation. Borrower shall at all times during the term
of the Loan, continue to own all of Equipment, Fixtures and Personal Property
which are necessary to operate each Individual Property in the manner required
hereunder and in the manner in which it is currently operated.

 

48



--------------------------------------------------------------------------------

5.1.13 Title to the Property. Borrower shall warrant and defend (a) the title to
each Individual Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and (b) the validity and priority
of the Lien of the Security Instrument on each Individual Property, subject only
to Liens permitted hereunder (including Permitted Encumbrances), in each case
against the claims of all Persons whomsoever. Borrower shall reimburse Lender
for any losses, costs, damages or expenses (including reasonable attorneys’ fees
and expenses) incurred by Lender if an interest in the Property (or any part
thereof), other than as permitted hereunder, is claimed by another Person.

5.1.14 Costs of Enforcement. In the event (a) that the Security Instrument
encumbering the Property (or any portion thereof) is foreclosed in whole or in
part or that the Security Instrument is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any mortgage
encumbering the Property (or any portion thereof) prior to or subsequent to the
Security Instrument in which proceeding Lender is made a party, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, Borrower, its
successors or assigns, shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees and expenses,
incurred by Lender or Borrower in connection therewith and in connection with
any appellate proceeding or post judgment action involved therein, together with
all required service or use taxes.

5.1.15 Estoppel Statement. (a) After request by Lender, Borrower shall within
ten (10) days furnish Lender or any proposed assignee of the Loan with a
statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Note, (ii) the unpaid principal amount of the Note,
(iii) the Interest Rate of the Note, (iv) the terms of payment and Maturity
Date, (v) the date installments of interest and/or principal were last paid,
(vi) that, except as provided in such statement, there are no Defaults or Events
of Default under this Agreement or any of the other Loan Documents, (vii) that
the Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, (viii) whether
any offsets or defenses exist against the obligations secured hereby and, if any
are alleged to exist, a detailed description thereof, (ix) that all Leases are
in full force and effect and (provided the applicable Individual Property is not
a residential multifamily property) have not been modified (or if modified,
setting forth all modifications), (x) the date to which the Rents thereunder
have been paid pursuant to the Leases, (xi) whether or not, to the best
knowledge of Borrower, any of the lessees under the Leases are in default under
the Leases, and, if any of the lessees are in default, setting forth the
specific nature of all such defaults, (xii) the amount of security deposits held
by Borrower under each Lease and that such amounts are consistent with the
amounts required under each Lease, and (xiii) as to any other matters reasonably
requested by Lender and reasonably related to the Leases, the obligations
secured hereby, the Property (or any portion thereof) or this Security
Instrument.

(b) Borrower shall deliver to Lender upon request, tenant estoppel certificates
from each commercial Tenant leasing space at the Property in form and substance
reasonably satisfactory to Lender provided that Borrower shall not be required
to deliver such certificates more frequently than two (2) times in any calendar
year.

 

49



--------------------------------------------------------------------------------

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy of all representations made by Borrower in the Loan Documents
as of the date of the closing of such Securitization in all relevant
jurisdictions, and (b) certificates of the relevant Governmental Authorities in
all relevant jurisdictions indicating the good standing and qualification of
Borrower and Guarantor as of the date of the Securitization.

5.1.19 Environmental Covenants. (a) Borrower covenants and agrees that: (i) all
uses and operations on or of the Property (or any portion thereof), whether by
Borrower or any other Person, shall be in compliance with all Environmental Laws
and permits issued pursuant thereto; (ii) there shall be no Releases of
Hazardous Substances in, on, under or from any Individual Property; (iii) there
shall be no Hazardous Substances in, on, or under any Individual Property,
except those that are (A) in compliance with all Environmental Laws and with
permits issued pursuant thereto (to the extent such permits are required by
Environmental Law), (B) de-minimis amounts necessary to operate the applicable
Individual Property for the purposes set forth in the Loan Agreement which will
not result in an environmental condition in, on or under the applicable
Individual Property and which are otherwise permitted under and used in
compliance with Environmental Law and (C) fully disclosed to Lender in writing;
(iv) Borrower shall keep the Property free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of Borrower or any other Person (the “Environmental Liens”);
(v) Borrower shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to subsection (b) below, including
providing all relevant information and making knowledgeable persons available
for interviews; (vi) Borrower shall, at its sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with the Property, pursuant to any reasonable written request of
Lender made if Lender has reason to believe that an environmental hazard exists
on any Individual Property (including sampling, testing and analysis of soil,
water, air, building materials and other materials and substances whether solid,
liquid or gas), and share with Lender the reports and other results thereof, and
Lender and other Indemnified Parties shall be entitled to rely on such reports
and other results thereof; (vii) Borrower shall, at its sole cost and expense,
comply with all reasonable written requests of Lender made if Lender has reason
to believe that an environmental hazard exists on any Individual Property
(A) reasonably effectuate Remediation of any condition (including a Release of a
Hazardous Substance) in, on, under or from any Individual Property; (B) comply
with any Environmental Law; (C) comply with any

 

50



--------------------------------------------------------------------------------

directive from any Governmental Authority; and (D) take any other reasonable
action necessary or appropriate for protection of human health or the
environment; (viii) Borrower shall not do or allow any Tenant or other user of
the Property to do any act that materially increases the dangers to human health
or the environment, poses an unreasonable risk of harm to any Person (whether on
or off the Property (or any portion thereof)), impairs or may impair the value
of the Property (or any portion thereof), is contrary to any requirement of any
insurer, constitutes a public or private nuisance, constitutes waste, or
violates any covenant, condition, agreement or easement applicable to the
Property (or any portion thereof); (ix) Borrower shall immediately notify Lender
in writing of (A) any presence or Releases or threatened Releases of Hazardous
Substances in, on, under, from or migrating towards any Individual Property;
(B) any non-compliance with any Environmental Laws related in any way to any
Individual Property; (C) any actual or potential Environmental Lien; (D) any
required or proposed Remediation of environmental conditions relating to any
Individual Property; and (E) any written or oral notice or other communication
of which Borrower becomes aware from any source whatsoever (including a
governmental entity) relating in any way to the release or potential release of
Hazardous Substances or Remediation thereof, likely to result in liability of
any Person pursuant to any Environmental Law, other environmental conditions in
connection with any Individual Property, or any actual or potential
administrative or judicial proceedings in connection with anything referred to
in this Section; (x) Borrower shall not install, use, generate, manufacture,
store, treat, release or dispose of, nor permit the installation, use,
generation, storage, treatment, release or disposal of, any Hazardous Substances
(except de-minimis amounts necessary to operate the Property (or any portion
thereof) for the purposes set forth in the Loan Agreement which will not result
in an environmental condition in, on or under the Property (or any portion
thereof) and which are otherwise permitted under and used in compliance with
Environmental Law) on, under or about the Property (or any portion thereof), and
all uses and operations on or of the Property (or any portion thereof), whether
by Borrower or any other person or entity, shall be in compliance with all
Environmental Laws and permits issued pursuant thereto; (xi) Borrower shall not
make any change in the use or condition of any Individual Property which
(A) might lead to the presence on, under or about the applicable Individual
Property of any Hazardous Substances which is not in accordance with any
applicable Environmental Law, or (B) would require, under any applicable
Environmental Law, notice be given to or approval be obtained from any
governmental agency in the event of a transfer of ownership or control of the
applicable Individual Property, in each case without the prior written consent
of Lender; (xii) Borrower shall not allow any Institutional Control on or to
affect any Individual Property; and (xiii) Borrower shall take all acts
necessary to preserve its status, if applicable, as an “innocent landowner,”
“contiguous property owner,” or “prospective purchaser” as to the Property (or
any portion thereof) and as those terms are defined in CERCLA; provided,
however, that this covenant does not limit or modify any of Borrower’s other
duties or obligations under this Agreement.

(b) If Lender has reason to believe that an environmental hazard exists on any
Individual Property that may, in Lender’s discretion, endanger any Tenants or
other occupants of the applicable Individual Property or their guests or the
general public or may materially and adversely affect the value of the
Individual Property, upon reasonable notice from Lender, Borrower shall, at
Borrower’s expense, promptly cause an engineer or consultant satisfactory to
Lender to conduct an environmental assessment or audit (the scope of which shall
be determined in Lender’s discretion) and take any samples of soil, groundwater
or other water, air, or building

 

51



--------------------------------------------------------------------------------

materials or any other invasive testing requested by Lender and promptly deliver
the results of any such assessment, audit, sampling or other testing; provided,
however, if such results are not delivered to Lender within a reasonable period
or if Lender has reason to believe that an environmental hazard exists on the
Property that, in Lender’s sole judgment, endangers any Tenant or other occupant
of the Property or their guests or the general public or may materially and
adversely affect the value of the applicable Individual Property, upon
reasonable notice to Borrower, Lender and any other Person designated by Lender,
including any receiver, any representative of a governmental entity, and any
environmental consultant, shall have the right, but not the obligation, to enter
upon the applicable Individual Property at all reasonable times to assess any
and all aspects of the environmental condition of the applicable Individual
Property and its use, including conducting any environmental assessment or audit
(the scope of which shall be determined in Lender’s discretion) and taking
samples of soil, groundwater or other water, air, or building materials, and
reasonably conducting other invasive testing. Borrower shall cooperate with and
provide Lender and any such Person designated by Lender with access to the
applicable Individual Property.

(c) [Intentionally Deleted].

(d) [Intentionally Deleted].

(e) Borrower shall promptly perform all necessary remedial work in response to
the presence of any Hazardous Substances on any Individual Property, any
violation of any Environmental Laws, or any claims or requirements made by any
governmental agency or authority. All such work shall be conducted by licensed
and reputable contractors pursuant to written plans approved by the agency or
authority in question (if applicable), under proper permits and licenses (if
applicable) with such insurance coverage as is customarily maintained by prudent
property owners in similar situations. If the cost of the work exceeds $100,000,
then Lender shall have the right of prior approval over the environmental
contractor and plans, which shall not be unreasonably withheld or delayed. All
costs and expenses of the remedial work shall be promptly paid by Borrower. In
the event Borrower fails to undertake the remedial work, or fails to complete
the same within a reasonable time period after the same is undertaken, and if
Lender is of the good faith opinion that Lender’s security in the applicable
Individual Property is jeopardized thereby, then Lender shall have the right to
undertake or complete the remedial work itself. In such event all costs of
Lender in doing so, including all fees and expenses of environmental
consultants, engineers, attorneys, accountants and other professional advisors,
shall become a part of the Loan and shall be due and payable from Borrower upon
demand. Such amount shall be secured by the Loan Documents, and failure to pay
the same shall be an event of default under the Loan Documents. In the event any
Hazardous Substances are removed from the Property, either by Borrower or
Lender, the number assigned by the United States Environmental Protection Agency
to such Hazardous Substances shall be solely in the name of Borrower, and
Borrower shall have any and all liability for such removed Hazardous Substances.

5.1.20 Leasing Matters. Any Leases with respect to the Property written after
the date hereof, for more than 3,000 square feet shall be subject to the prior
written approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. Upon request, Borrower shall furnish Lender with
executed copies of all Leases. All renewals of Leases and all proposed Leases
shall provide for rental rates comparable to existing local market rates. All

 

52



--------------------------------------------------------------------------------

proposed Leases shall be on commercially reasonable terms and shall not contain
any terms which would materially affect Lender’s rights under the Loan
Documents. All Leases executed after the date hereof shall provide that they are
subordinate to the Security Instrument and that the lessee agrees to attorn to
Lender or any purchaser at a sale by foreclosure or power of sale. Borrower
(i) shall observe and perform the obligations imposed upon the lessor under the
Leases in a commercially reasonable manner; (ii) shall enforce and may amend or
terminate the terms, covenants and conditions contained in the Leases upon the
part of the lessee thereunder to be observed or performed in a commercially
reasonable manner and in a manner not to impair the value of the Property (or
any portion thereof) involved except that no termination by Borrower or
acceptance of surrender by a Tenant of any Leases shall be permitted unless by
reason of a tenant default and then only in a commercially reasonable manner to
preserve and protect the Property (or any portion thereof); provided, however,
that no such termination or surrender of any Lease covering more than 3,000
square feet will be permitted without the prior written consent of Lender;
(iii) shall not collect any of the rents more than one (1) month in advance
(other than security deposits); (iv) shall not execute any other assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) shall not alter, modify or change the terms of the Leases in a
manner inconsistent with the provisions of the Loan Documents; and (vi) shall
execute and deliver at the request of Lender all such further assurances,
confirmations and assignments in connection with the Leases as Lender shall from
time to time reasonably require. Notwithstanding anything to the contrary
contained herein, Borrower shall not enter into a lease of all or substantially
all of any Individual Property without Lender’s prior written consent.
Notwithstanding anything to the contrary contained herein, all new Leases and
all amendments, modifications, extensions, and renewals of existing Leases with
Tenants that are Affiliates of Borrower shall be subject to the prior written
consent of Lender.

5.1.21 Alterations. Borrower shall obtain Lender’s prior written consent to any
alterations to any Improvements, which consent shall not be unreasonably
withheld or delayed except with respect to alterations that may have a material
adverse effect on Borrower’s financial condition, the value of any Individual
Property or the applicable Individual Property’s Net Operating Income.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with any alterations that will not have a material adverse effect on
Borrower’s financial condition, the value of any Individual Property or the
applicable Individual Property’s Net Operating Income, provided that such
alterations are made in connection with (a) tenant improvement work performed
pursuant to the terms of any Lease executed on or before the date hereof,
(b) tenant improvement work performed pursuant to the terms and provisions of a
Lease and not adversely affecting any structural component of any Improvements,
any utility or HVAC system contained in any Improvements or the exterior of any
building constituting a part of any Improvements, or (c) alterations performed
in connection with the Restoration of any Individual Property after the
occurrence of a Casualty or Condemnation in accordance with the terms and
provisions of this Agreement. If the total unpaid amounts due and payable with
respect to alterations to the Improvements at the Property or any portion
thereof (other than such amounts to be paid or reimbursed by Tenants under the
Leases) shall at any time exceed $100,000.00 (the “Threshold Amount”), Borrower
shall promptly deliver to Lender as security for the payment of such amounts and
as additional security for Borrower’s obligations under the Loan Documents any
of the following: (A) cash, (B) U.S. Obligations, (C) other securities having a
rating acceptable to Lender and that, at Lender’s option, the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification

 

53



--------------------------------------------------------------------------------

of the initial, or, if higher, then current ratings assigned to any Securities
or any class thereof in connection with any Securitization or (D) a completion
and performance bond or an irrevocable letter of credit (payable on sight draft
only) issued by a financial institution having a rating by S&P of not less than
“A-1+” if the term of such bond or letter of credit is no longer than three
(3) months or, if such term is in excess of three (3) months, issued by a
financial institution having a rating that is acceptable to Lender and that, at
Lender’s option, the applicable Rating Agencies have confirmed in writing will
not, in and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned to any Securities or class
thereof in connection with any Securitization. Such security shall be in an
amount equal to the excess of the total unpaid amounts with respect to
alterations to the Improvements on the Property (or any portion thereof) (other
than such amounts to be paid or reimbursed by Tenants under the Leases) over the
Threshold Amount and Lender may apply such security from time to time at the
option of Lender to pay for such alterations.

5.1.22 Operation of Property. (a) Borrower shall cause each Individual Property
to be operated, in all material respects, in accordance with the applicable
Management Agreement (or Replacement Management Agreement) as applicable. If the
applicable Management Agreement expires or is terminated (without limiting any
obligation of Borrower to obtain Lender’s consent to any termination or
modification of the Management Agreement in accordance with the terms and
provisions of this Agreement), Borrower shall promptly enter into a Replacement
Management Agreement with Manager or another Qualified Manager, as applicable.

(b) Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under the Management Agreement; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement, in a commercially
reasonable manner.

5.1.23 Embargoed Person. Borrower has performed and shall perform reasonable due
diligence to insure that at all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower and Guarantor constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person; (b) no Embargoed Person has any interest of any nature whatsoever in
Borrower or Guarantor, as applicable, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of Borrower or Guarantor, as applicable, have been derived from, or are the
proceeds of, any unlawful activity, including money laundering, terrorism or
terrorism activities, with the result that the investment in Borrower or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law, or may cause the Property to be subject to
forfeiture or seizure.

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier

 

54



--------------------------------------------------------------------------------

release of the Lien of the Security Instrument and any other collateral in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it shall not do, directly or
indirectly, any of the following:

5.2.1 Operation of Property. (a) Borrower shall not, without Lender’s prior
written consent (which consent shall not be unreasonably withheld):
(i) surrender, terminate, cancel, amend or modify the Management Agreement;
provided, that Borrower may, without Lender’s consent, replace the Manager so
long as the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement; (ii) reduce or consent to the reduction of the term of the
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges under the Management Agreement, or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect.

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
written consent of Lender, which consent may be granted, conditioned or withheld
in Lender’s discretion.

(c) If under applicable zoning provisions the use of all or any portion of the
Property is or shall become a nonconforming use, Borrower shall not cause or
permit the nonconforming use or Improvement to be discontinued or abandoned
without the express written consent of Lender.

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances.

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of each
Individual Property, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of Borrower except to the extent permitted by the Loan
Documents, or (d) modify, amend, waive or terminate its organizational documents
or its qualification and good standing in any jurisdiction.

5.2.4 Change In Business. Borrower shall not enter into any line of business
other than the ownership and operation of each Individual Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Nothing contained in this Section 5.2.4 is intended to
expand the rights of Borrower contained in Section 5.2.10(d) hereof.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of any Individual Property or seek any variance
under any existing zoning ordinance

 

55



--------------------------------------------------------------------------------

or use or permit the use of any portion of any Individual Property in any manner
that could result in such use becoming a non conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, without the
prior written consent of Lender.

5.2.7 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of any Individual Property (a) with any other real property
constituting a tax lot separate from the applicable Individual Property, and
(b) which constitutes real property with any portion of the applicable
Individual Property which may be deemed to constitute personal property, or any
other procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of the Individual Property.

5.2.8 Intentionally Omitted.

5.2.9 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its discretion, that (A) Borrower is not and
does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10 Transfers. (a) Borrower acknowledges that Lender has examined and relied
on the experience of Borrower and its stockholders, general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property.

 

56



--------------------------------------------------------------------------------

(b) Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or any interest of
Borrower in the Loan or (ii) permit a Sale or Pledge of an interest in any
Restricted Party, other than (A) pursuant to Leases of space in the Improvements
to Tenants in accordance with the provisions of Section 5.1.20 and (B) Permitted
Transfers.

(c) A Transfer shall include (i) an installment sales agreement wherein Borrower
agrees to sell the Property or any part thereof for a price to be paid in
installments; (ii) an agreement by Borrower leasing all or a substantial part of
any Individual Property for other than actual occupancy by a space Tenant
thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non managing membership interests or the
creation or issuance of new non managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including an Affiliated Manager) other
than in accordance with Section 5.1.22 hereof.

(d) Notwithstanding the provisions of this Section 5.2.10, Lender’s consent
shall not be required in connection with one or a series of Transfers, of not
more than forty-nine percent (49%) of the stock, the limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party; provided, however, no such Transfer shall result in the change
of Control in a Restricted Party, and as a condition to each such Transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed Transfer. If after giving effect to any such Transfer, more than
forty-nine percent (49%) in the aggregate of direct or indirect interests in a
Restricted Party are owned by any Person and its Affiliates that owned less than
forty-nine percent (49%) direct or indirect interest in such Restricted Party as
of the Closing Date, Borrower shall, no less than thirty (30) days prior to the
effective date of any such Transfer, deliver to Lender an Additional Insolvency
Opinion acceptable to Lender and the Rating Agencies. Borrower shall pay any and
all reasonable out-of-pocket costs and expenses incurred in connection with such
Transfers (including Lender’s counsel fees and disbursements and any fees and
expenses of the Rating Agencies).

 

57



--------------------------------------------------------------------------------

(e) No Transfer of the Property (or any portion thereof) and assumption of the
Loan shall occur during the period that is sixty (60) days prior to and sixty
(60) days after a Securitization. Without limiting Lender’s discretion to
approve or disapprove any request for a waiver of the prohibition against
Transfers, Lender specifically reserves the right to condition its consent to
any waiver of a prohibited Transfer upon satisfaction of the following minimum
conditions:

(i) Borrower shall pay Lender a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan at the time of such transfer;

(ii) Borrower shall pay any and all reasonable out-of-pocket costs incurred in
connection with such Transfer (including Lender’s counsel fees and disbursements
and all recording fees, title insurance premiums and mortgage and intangible
taxes and the fees and expenses of the Rating Agencies pursuant to clause
(x) below);

(iii) The proposed transferee (the “Transferee”) or Transferee’s Principals must
have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to each Individual Property, which expertise
shall be reasonably determined by Lender;

(iv) Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity acceptable to Lender;

(v) Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act, or any act for the benefit of debtors within seven
(7) years prior to the date of the proposed Transfer;

(vi) Transferee shall assume all of the obligations of Borrower under the Loan
Documents in a manner satisfactory to Lender in all respects, including by
entering into an assumption agreement in form and substance satisfactory to
Lender;

(vii) There shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or Related Entities which
is not acceptable to Lender;

(viii) Transferee, Transferee’s Principals and Related Entities shall not have
defaulted under its or their obligations with respect to any other Indebtedness
in a manner which is not acceptable to Lender;

(ix) Transferee and Transferee’s Principals must be able to satisfy all the
representations and covenants set forth in Sections 4.1.30, 4.1.35, 5.1.23 and
5.2.9 of this Agreement, no Default or Event of Default shall otherwise occur as
a result of such Transfer, and Transferee and Transferee’s Principals shall
deliver (A) all organizational documentation reasonably requested by Lender,
which shall be reasonably satisfactory to Lender and (B) all certificates,
agreements, covenants and legal opinions reasonably required by Lender;

 

58



--------------------------------------------------------------------------------

(x) If required by Lender, Transferee shall be approved by the Rating Agencies
selected by Lender, which approval, if required by Lender, shall take the form
of a confirmation in writing from such Rating Agencies to the effect that such
Transfer will not result in a requalification, reduction, downgrade or
withdrawal of the ratings in effect immediately prior to such assumption or
transfer for the Securities or any class thereof issued in connection with a
Securitization which are then outstanding;

(xi) Prior to any release of Guarantor, one (1) or more substitute guarantors
acceptable to Lender shall have assumed all of the liabilities and obligations
of Guarantor under the Guaranty and Environmental Indemnity executed by
Guarantor or execute a replacement guaranty and environmental indemnity
reasonably satisfactory to Lender.

(xii) Borrower shall deliver, at its sole cost and expense, an endorsement to
each Title Insurance Policy, as modified by the assumption agreement, as a valid
first lien on each Individual Property and naming the Transferee as owner of
each Individual Property, which endorsement shall insure that, as of the date of
the recording of the assumption agreement, each Individual Property shall not be
subject to any additional exceptions or liens other than those contained in the
Title Policies issued on the date hereof and the Permitted Encumbrances;

(xiii) Each Individual Property shall be managed by Qualified Manager pursuant
to a Replacement Management Agreement;

(xiv) The Property meets all of the Lender’s underwriting standards related to
its financial condition, cash flow, operating income, physical condition,
management and operation; and

(xv) Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer satisfactory in
form and substance to Lender.

(f) Notwithstanding any provision in this Section 5.2.10 to the contrary,
limited partnership or membership interests, as applicable, in Borrower may be
transferred without Lender’s consent and without application of the fee set
forth in Section 5.2.10(e)(i): (i) among limited partners or members, as
applicable, of Borrower who are limited partners or members, as applicable, of
Borrower as of the date of this Agreement (each a “Current Owner”), and (ii) to
immediate family members (which shall be limited to a spouse, parent, child and
grandchild (each, an “Immediate Family Member”)), of any Current Owner or to
trusts formed for the benefit of Immediate Family Members of such Current Owner
for bona fide estate planning purposes (each, an “Additional Permitted
Transfer”), provided each of the following conditions is satisfied: (A) no Event
of Default has occurred and no event has occurred that with notice and/or the
passage of time, or both, would constitute an Event of Default; (B) Lender has
received Borrower’s notice of the Additional Permitted Transfer no less than 30
days prior to the commencement of such transfer; (C) no Indemnitor or Guarantor
shall be released from any

 

59



--------------------------------------------------------------------------------

guaranty or indemnity agreement by virtue of the Additional Permitted Transfer;
(D) Borrower shall be responsible for the costs and expenses of documenting the
Additional Permitted Transfer; (E) Borrower shall reimburse Lender for all
actual costs and expenses incurred by Lender in connection with the Additional
Permitted Transfer, whether or not consummated; (F) once the Additional
Permitted Transfer is complete, the persons with Control of Borrower and
management of the Property are the same persons who have such Control and
management rights immediately prior to the Additional Permitted Transfer;
(G) Borrower shall furnish Lender copies of any documentation executed in
connection with the Additional Permitted Transfer promptly after execution
thereof; (H) Borrower shall have delivered satisfactory evidence to Lender that,
following the Additional Permitted Transfer, Borrower shall continue to comply
with the provisions of Section 4.1.30 hereof; and (I) upon Lender’s request,
delivery of an Additional Insolvency Opinion acceptable to Lender.

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and each Individual Property providing at
least the following coverages:

(i) comprehensive all risk “special form” insurance including loss caused by any
type of windstorm, windstorm related perils, “named storms”, or hail on the
Improvements and the Personal Property, including contingent liability from
Operation of Building Laws, Demolition Costs and Increased Cost of Construction
Endorsements, (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this Agreement means actual replacement
value (exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions or to be written on a no co-insurance form;
(C) providing for no deductible in excess of the lesser of (I) $10,000.00 or
(II) 5% of net cash flow of the applicable Individual Property for all such
insurance coverage; provided however with respect to windstorm and earthquake
coverage, providing for a deductible satisfactory to Lender in its discretion;
and (D) if any of the Improvements or the use of the applicable Individual
Property shall at any time constitute legal non-conforming structures or uses,
coverage for loss due to operation of law in an amount equal to the full
Replacement Cost, coverage for demolition costs and coverage for increased costs
of construction. In addition, Borrower shall obtain: (y) if any material portion
of the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, plus
excess flood coverage in

 

60



--------------------------------------------------------------------------------

an amount equal to the “probable maximum loss” for the Improvements, as
determined by an engineer satisfactory to Lender, or such greater amount as
Lender shall require, and (z) earthquake insurance in amounts and in form and
substance satisfactory to Lender (but in any event, in an amount not less than
150% of the “probable maximum loss”) in the event the applicable Individual
Property is located in an area with a high degree of seismic activity and the
“probable maximum loss” for the Improvements, as determined by an engineer
satisfactory to Lender, is 20% or greater, provided that the insurance pursuant
to clauses (y) and (z) hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i);

(ii) business income or rental loss insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C) in an amount equal to one hundred percent (100%) of
the projected gross revenues from the operation of the applicable Individual
Property (as reduced to reflect expenses not incurred during a period of
Restoration) for a period of (1) not less than twelve (12) months from the date
of casualty or loss if the amount of the Loan is less than $35,000,000, or
(2) not less than eighteen (18) months from the date of casualty or loss if the
amount of the Loan is $35,000,000 or more; and (D) if the amount of the Loan is
$50,000,000 or more, containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of 180 days from the date that the applicable Individual Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such business income or rental loss insurance shall be determined
prior to the date hereof and at least once each year thereafter based on
Borrower’s reasonable estimate of the gross revenues from the applicable
Individual Property for the succeeding twelve (12) month period. Notwithstanding
the provisions of Section 2.7.1 hereof, all proceeds payable to Lender pursuant
to this subsection shall be held by Lender and shall be applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
this Agreement and the other Loan Documents except to the extent such amounts
are actually paid out of the proceeds of such business income insurance;

(iii) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the applicable
Individual Property coverage form does not otherwise apply, (A) owner’s
contingent or protective liability insurance, otherwise known as Owner
Contractor’s Protective Liability, covering claims not covered by or under the
terms or provisions of the above mentioned commercial general liability
insurance policy and (B) the insurance provided for in subsection (i) above
written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the applicable
Individual Property and (4) with an agreed amount endorsement waiving
co-insurance provisions;

 

61



--------------------------------------------------------------------------------

(iv) comprehensive boiler and machinery insurance, if steam boilers, other
pressure-fixed vessels, large air conditioning systems, elevators or other large
machinery are in operation, in amounts as shall be reasonably required by Lender
on terms consistent with the commercial property insurance policy required under
subsection (i) above;

(v) commercial general liability insurance against claims for personal injury,
bodily injury, death, contractual damage or property damage occurring upon, in
or about the applicable Individual Property, such insurance (A) to be on the
so-called “occurrence” form with a combined limit of not less than $2,000,000.00
in the aggregate and $1,000,000.00 per occurrence; (B) to continue at not less
than the aforesaid limit until required to be changed by Lender in writing by
reason of changed economic conditions making such protection inadequate and
(C) to cover at least the following hazards: (1) premises and operations;
(2) products and completed operations on an “if any” basis; (3) independent
contractors; (4) blanket contractual liability for all written contracts and
(5) contractual liability covering the indemnities contained in Article 9 of the
Security Instrument to the extent the same is available;

(vi) automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00;

(vii) worker’s compensation and employee’s liability subject to the worker’s
compensation laws of the applicable state;

(viii) umbrella and excess liability insurance in an amount not less than:
(A) $5,000,000.00 per occurrence if the amount of the Loan is less than
$35,000,000, or (B) $25,000,000.00 per occurrence, if the amount of the Loan is
$35,000,000 or more, on terms consistent with the commercial general liability
insurance policy required under subsection (v) above, including supplemental
coverage for employer liability and automobile liability, which umbrella
liability coverage shall apply in excess of the automobile liability coverage in
clause (vi) above;

(ix) the insurance required under this Section 6.1(a) above shall cover perils
of terrorism and acts of terrorism and Borrower shall maintain insurance for
loss resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Sections 6.1(a) above at all times during
the term of the Loan; and

(x) upon sixty (60) days written notice, such other reasonable insurance,
including sinkhole or land subsidence insurance, and in such reasonable amounts
as Lender from time to time may reasonably request against such other insurable
hazards which at the time are commonly insured against for property similar to
the applicable Individual Property located in or around the region in which the
Property is located.

(b) All insurance provided for in Section 6.1(a) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss

 

62



--------------------------------------------------------------------------------

payees and insureds. The Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the State and
having a rating of (A) if the amount of the Loan is $35,000,000 or more,
“A:VIII” or better in the current Best’s Insurance Reports and a claims paying
ability rating of “A-” or better by S&P, and “A3” or better by Moody’s or (B) if
the amount of the Loan is less than $35,000,000, “A-:VIII” or better in the
current Best’s Insurance Reports and a claims paying ability rating of “A-” or
better by S&P, and “A3” or better by Moody’s. Notwithstanding the foregoing, any
required earthquake insurance must satisfy the requirements of subsection
(A) hereof regardless of the amount of the Loan. The Policies described in
Section 6.1 hereof (other than those strictly limited to liability protection)
shall designate Lender as loss payee. Not less than ten (10) days prior to the
expiration dates of the Policies theretofore furnished to Lender, certificates
of insurance evidencing the Policies accompanied by evidence satisfactory to
Lender of payment of the premiums due thereunder (the “Insurance Premiums”),
shall be delivered by Borrower to Lender.

(c) Any blanket insurance Policy shall specifically allocate to the applicable
Individual Property the amount of coverage from time to time required hereunder
and shall otherwise provide the same protection as would a separate Policy
insuring only the applicable Individual Property in compliance with the
provisions of Section 6.1(a) hereof.

(d) All Policies provided for or contemplated by Section 6.1(a) hereof, except
for the Policy referenced in Section 6.1(a)(vii) of this Agreement, shall name
Borrower as the insured and Lender as the additional insured, as its interests
may appear, and in the case of property damage, boiler and machinery, flood and
earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

(e) All Policies shall contain clauses or endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days written
notice to Lender and any other party named therein as an additional insured;

(iii) the issuers thereof shall give written notice to Lender if the Policy has
not been renewed thirty (30) days prior to its expiration; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the applicable Individual Property, including the
obtaining of such insurance coverage as Lender in its

 

63



--------------------------------------------------------------------------------

discretion deems appropriate after three (3) Business Days notice to Borrower if
prior to the date upon which any such coverage will lapse or at any time Lender
deems necessary (regardless of prior notice to Borrower) to avoid the lapse of
any such coverage. All premiums incurred by Lender in connection with such
action or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the Security
Instrument and shall bear interest at the Default Rate.

Section 6.2 Casualty. If any Individual Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt written notice of such damage to Lender and shall promptly commence
and diligently prosecute the completion of the Restoration of the applicable
Individual Property pursuant to Section 6.4 hereof as nearly as possible to the
condition the applicable Individual Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4 hereof. Borrower shall pay all costs of
such Restoration whether or not such costs are covered by insurance. Lender may,
but shall not be obligated to make proof of loss if not made promptly by
Borrower. In addition, Lender may participate in any settlement discussions with
any insurance companies (and shall approve the final settlement, which approval
shall not be unreasonably withheld or delayed) with respect to any Casualty in
which the Net Proceeds or the costs of completing the Restoration are equal to
or greater than the Availability Threshold and Borrower shall deliver to Lender
all instruments required by Lender to permit such participation.

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Individual Property (or any portion thereof) and shall deliver to Lender copies
of any and all papers served in connection with such proceedings. Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If any portion of any Individual Property is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property pursuant to Section 6.4 hereof and otherwise comply with the provisions
of Section 6.4 hereof. If the applicable Individual Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt. Notwithstanding the foregoing provisions of
this Section 6.3, and Section 6.4 hereof, if the Loan or any portion thereof is
included in a REMIC Trust and, immediately following a release of any portion of
the Lien of the Security Instrument in connection with a Condemnation (but
taking into account any proposed Restoration on the remaining portion of the

 

64



--------------------------------------------------------------------------------

Property), the Loan to Value Ratio is greater than 125% (such value to be
determined, in Lender’s sole discretion, by any commercially reasonable method
permitted to a REMIC Trust), the principal balance of the Loan must be paid down
in an amount sufficient to satisfy the REMIC Requirements, unless the Lender
receives an opinion of counsel that if such amount is not paid, the
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the related release of such portion of the Lien of the Security Instrument.
In connection with the foregoing, the Net Proceeds shall not be available for
Restoration and shall be used to pay down the principal balance of the Loan to
the extent set forth above.

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration of any Individual Property:

(a) If the Net Proceeds shall be less than the Availability Threshold and the
costs of completing the Restoration shall be less than the Availability
Threshold, the Net Proceeds shall be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 6.4(b)(i)
hereof are met and Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Availability Threshold
or the costs of completing the Restoration are equal to or greater than the
Availability Threshold, Lender shall make the Net Proceeds available for the
Restoration in accordance with the provisions of this Section 6.4. The term “Net
Proceeds” for purposes of this Section 6.4 means: (i) the net amount of all
insurance proceeds received by Lender pursuant to Section 6.1 (a)(i), (iv),
(ix) and (x) as a result of such damage or destruction, after deduction of its
reasonable costs and expenses (including reasonable counsel fees), if any, in
collecting same (“Insurance Proceeds”), or (ii) the net amount of the Award,
after deduction of its reasonable costs and expenses (including reasonable
counsel fees), if any, in collecting same (“Condemnation Proceeds”), whichever
the case may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A) no Default or Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
applicable Individual Property has been damaged, destroyed or rendered unusable
as a result of such Casualty or (2) in the event the Net Proceeds are
Condemnation Proceeds, less than ten percent (10%) of the land constituting the
applicable Individual Property is taken, and such land is located along the
perimeter or periphery of the applicable Individual Property, and no portion of
the Improvements is located on such land;

(C) Leases demising in the aggregate a percentage amount equal to or greater
than the Rentable Space Percentage of the total rentable space in the

 

65



--------------------------------------------------------------------------------

applicable Individual Property which has been demised under executed and
delivered Leases in effect as of the date of the occurrence of such Casualty or
Condemnation, whichever the case may be, shall remain in full force and effect
during and after the completion of the Restoration, notwithstanding the
occurrence of any such Casualty or Condemnation, whichever the case may be, and
Borrower and/or Tenant, as applicable under the respective Lease, shall make all
necessary repairs and restorations thereto at their sole cost and expense. The
term “Rentable Space Percentage” means (1) in the event the Net Proceeds are
Insurance Proceeds, a percentage amount equal to ninety percent (90%) and (2) in
the event the Net Proceeds are Condemnation Proceeds, a percentage amount equal
to ninety percent (90%);

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of any
Leases, (3) such time as may be required under all applicable Legal Requirements
in order to repair and restore the applicable Individual Property to the
condition it was in immediately prior to such Casualty or to as nearly as
possible the condition it was in immediately prior to such Condemnation, as
applicable, or (4) the expiration of the insurance coverage referred to in
Section 6.1(a)(ii) hereof;

(G) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the applicable Individual Property or the Improvements;

(J) the Debt Service Coverage Ratio for the Property, after giving effect to the
Restoration, shall be equal to or greater than 1.20 to 1.0;

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be subject to
Lender’s approval; and

 

66



--------------------------------------------------------------------------------

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration.

(ii) The Net Proceeds shall be held by Lender in an Eligible Account and, until
disbursed in accordance with the provisions of this Section 6.4(b), shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents. The Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the applicable Individual Property
which have not either been fully bonded to the satisfaction of Lender and
discharged of record or in the alternative fully insured to the satisfaction of
Lender by the title company issuing the applicable Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and approval by Lender and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration including reasonable
counsel fees and disbursements and the Casualty Consultant’s fees, shall be paid
by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
means an amount equal to ten percent (10%) of the costs actually incurred for
work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have

 

67



--------------------------------------------------------------------------------

been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender shall release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and Lender
receives an endorsement to the applicable Title Insurance Policy insuring the
continued priority of the lien of the applicable Security Instrument and
evidence of payment of any premium payable for such endorsement. If required by
Lender, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents.

(vii) The excess, if any, of the Net Proceeds (and the remaining balance, if
any, of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be deposited in the Cash
Management Account to be disbursed in accordance with this Agreement, provided
no Event of Default shall have occurred and shall be continuing under the Note,
this Agreement or any of the other Loan Documents.

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with Section 9(e) of the Note, whether or not
then due and payable in such order, priority and proportions as Lender in its
discretion shall deem proper, or, at the discretion of Lender, the same may be
paid, either in whole or in part, to Borrower for such purposes as Lender shall
approve, in its discretion.

 

68



--------------------------------------------------------------------------------

(d) In the event of foreclosure of the Security Instrument, or other transfer of
title to the Property (or any portion thereof) in extinguishment in whole or in
part of the Debt all right, title and interest of Borrower in and to the
Policies that are not blanket Policies then in force concerning the Property and
all proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

ARTICLE VII - RESERVE FUNDS

Section 7.1 Required Repairs.

7.1.1 Deposits. Borrower shall perform the repairs at the Property, as more
particularly set forth on Schedule II hereto (such repairs hereinafter referred
to as “Required Repairs”). Borrower shall complete the Required Repairs on or
before the required deadline for each repair as set forth on Schedule II. It
shall be an Event of Default under this Agreement if (a) Borrower does not
complete the Required Repairs at the Property by the required deadline for each
repair as set forth on Schedule II, or (b) Borrower does not satisfy each
condition contained in Section 7.1.2 hereof. Upon the occurrence of such an
Event of Default, Lender, at its option, may withdraw all Required Repair Funds
from the Required Repair Account and Lender may apply such funds either to
completion of the Required Repairs at the Property or toward payment of the Debt
in such order, proportion and priority as Lender may determine in its
discretion. Lender’s right to withdraw and apply Required Repair Funds shall be
in addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents. On the Closing Date, Borrower shall
deposit with Lender $41,912.50 to perform the Required Repairs for the Property.
Amounts so deposited with Lender shall be held by Lender in accordance with
Section 7.5 hereof. Amounts so deposited shall hereinafter be referred to as
Borrower’s “Required Repair Fund” and the account in which such amounts are held
shall hereinafter be referred to as Borrower’s “Required Repair Account”.

7.1.2 Release of Required Repair Funds. Lender shall disburse to Borrower the
Required Repair Funds from the Required Repair Account from time to time upon
satisfaction by Borrower of each of the following conditions: (a) Borrower shall
submit a written request for payment to Lender at least thirty (30) days prior
to the date on which Borrower requests such payment be made and specifies the
Required Repairs to be paid, (b) on the date such request is received by Lender
and on the date such payment is to be made, no Default or Event of Default shall
exist and remain uncured, (c) Lender shall have received an Officers’
Certificate (i) stating that all Required Repairs to be funded by the requested
disbursement have been completed in good and workmanlike manner and in
accordance with all applicable federal, state and local laws, rules and
regulations, such certificate to be accompanied by a copy of any license, permit
or other approval by any Governmental Authority required to commence and/or
complete the Required Repairs, (ii) identifying each Person that supplied
materials or labor in connection with the Required Repairs to be funded by the
requested disbursement, and (iii) stating that each such Person has been paid in
full or will be paid in full upon such disbursement, such Officers’ Certificate
to be accompanied by lien waivers or other evidence of payment satisfactory to
Lender, (d) at Lender’s option, a title search for the applicable Individual
Property indicating that the applicable Individual Property is free from all
liens, claims and other encumbrances not previously approved by Lender, and
(e) Lender shall have received such other evidence as

 

69



--------------------------------------------------------------------------------

Lender shall reasonably request that the Required Repairs to be funded by the
requested disbursement have been completed and are paid for or will be paid upon
such disbursement to Borrower. Lender shall not be required to make
disbursements from the Required Repair Account with respect to the Property
(i) more than once a month and (ii) unless such requested disbursement is in an
amount greater than $25,000.00 (or a lesser amount if the total amount in the
Required Repair Account is less than $25,000.00), in which case only one
disbursement of the amount remaining in the account shall be made) and such
disbursement shall be made only upon satisfaction of each condition contained in
this Section 7.1.2.

Section 7.2 Tax and Insurance Escrow Fund. Borrower shall pay to Lender (a) on
the Closing Date an initial deposit and (b) on each Payment Date thereafter
(i) one-twelfth (1/12) of the Taxes and Other Charges that Lender estimates will
be payable during the next ensuing twelve (12) months in order to accumulate
with Lender sufficient funds to pay all such Taxes and Other Charges at least
thirty (30) days prior to their respective due dates, and (ii) one-twelfth
(1/12) of the Insurance Premiums that Lender estimates will be payable for the
renewal of the coverage afforded by the Policies upon the expiration thereof in
order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies (said
amounts in (a) and (b) above hereinafter called the “Tax and Insurance Escrow
Fund”). Provided, however, so long as Borrower maintains blanket policies of
insurance in accordance with Section 6.1 hereof, the provisions of this Section
with regard to Insurance Premiums shall not be applicable, until and unless
Lender elects to apply such provisions following (i) the issuance by any insurer
or its agent of any notice of cancellation, termination, or lapse of any
insurance coverage required under Section 6.1 hereof, (ii) any cancellation,
termination, or lapse of any insurance coverage required under Section 6.1
hereof whether or not any notice is issued, (iii) Lender having not received
from Borrower evidence of insurance coverages as required by and in accordance
with the terms of Section 6.1 hereof, or (iv) the occurrence of any Event of
Default or the occurrence of any event which with the giving of notice, the
passage of time or both would result in an Event of Default. Lender shall apply
the Tax and Insurance Escrow Fund to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.1.2 hereof and under the
Security Instrument. In making any payment relating to the Tax and Insurance
Escrow Fund, Lender may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Taxes) or insurer
or agent (with respect to Insurance Premiums), without inquiry into the accuracy
of such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof. If the amount of the Tax
and Insurance Escrow Fund shall exceed the amounts due for Taxes, Other Charges
and Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Escrow Fund. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes, Other Charges and Insurance Premiums by the dates
set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments to Lender by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the due date of the Taxes and Other Charges and/or
thirty (30) days prior to expiration of the Policies, as the case may be.

 

70



--------------------------------------------------------------------------------

Section 7.3 Replacements and Replacement Reserve.

7.3.1 Replacement Reserve Fund. Borrower shall pay to Lender (a) on the Closing
Date an initial deposit and (b) on each Payment Date thereafter $3,800.00 (the
“Replacement Reserve Monthly Deposit”) which amounts are reasonably estimated by
Lender in its discretion to be due for replacements and repairs required to be
made to any Individual Property during the calendar year (collectively, the
“Replacements”). Amounts so deposited shall hereinafter be referred to as
Borrower’s “Replacement Reserve Fund” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Replacement Reserve
Account”. Lender may reassess its estimate of the amount necessary for the
Replacement Reserve Fund from time to time, and may increase the monthly amounts
required to be deposited into the Replacement Reserve Fund upon thirty (30) days
notice to Borrower if Lender determines in its discretion that an increase is
necessary to maintain the proper maintenance and operation of the Property (or
any portion thereof).

7.3.2 Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower only for the
costs of the Replacements. Lender shall not be obligated to make disbursements
from the Replacement Reserve Account to reimburse Borrower for the costs of
routine maintenance to the Property, replacements of inventory or for costs
which are to be reimbursed from the Required Repair Fund or Rollover Reserve
Fund.

(b) Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.2, disburse to Borrower amounts from
the Replacement Reserve Account necessary to pay for the actual approved costs
of Replacements or to reimburse Borrower therefor, upon completion of such
Replacements (or, upon partial completion in the case of Replacements made
pursuant to Section 7.3.2(e) hereof) as determined by Lender. In no event shall
Lender be obligated to disburse funds from the Replacement Reserve Account if a
Default or an Event of Default exists.

(c) Each request for disbursement from the Replacement Reserve Account shall be
in a form specified or approved by Lender and shall specify (i) the specific
Replacements for which the disbursement is requested, (ii) the quantity and
price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is made.
With each request Borrower shall certify that all Replacements have been made in
accordance with all applicable Legal Requirements of any Governmental Authority
having jurisdiction over the Property. Each request for disbursement shall
include copies of invoices for all items or materials purchased and all
contracted labor or services provided and, unless Lender has agreed to issue
joint checks as described below in connection with a particular Replacement,
each request shall include evidence satisfactory to Lender of payment of all
such amounts. Except as provided in Section 7.3.2(e) hereof, each request for
disbursement from the Replacement Reserve Account shall be made only after
completion of the Replacement for which disbursement is requested. Borrower
shall provide Lender evidence of completion of the subject Replacement
satisfactory to Lender in its reasonable judgment.

 

71



--------------------------------------------------------------------------------

(d) Borrower shall pay all invoices in connection with the Replacements with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender shall issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments
made by joint check, Lender may require a waiver of lien from each Person
receiving payment prior to Lender’s disbursement from the Replacement Reserve
Account. In addition, as a condition to any disbursement, Lender may require
Borrower to obtain lien waivers from each contractor, supplier, materialman,
mechanic or subcontractor who receives payment in an amount equal to or greater
than $25,000.00 for completion of its work or delivery of its materials. Any
lien waiver delivered hereunder shall conform to the requirements of applicable
law and shall cover all work performed and materials supplied (including
equipment and fixtures) for the applicable Individual Property by that
contractor, supplier, subcontractor, mechanic or materialman through the date
covered by the current reimbursement request (or, if payment to such contractor,
supplier, subcontractor, mechanic or materialmen is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
release of funds request).

(e) If (i) the cost of a Replacement exceeds $25,000.00, (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the applicable Individual Property and are properly secured or have been
installed in the applicable Individual Property, (C) all other conditions in
this Agreement for disbursement have been satisfied, (D) funds remaining in the
Replacement Reserve Account are, in Lender’s judgment, sufficient to complete
such Replacement and other Replacements when required, and (E) if required by
Lender, each contractor or subcontractor receiving payments under such contract
shall provide a waiver of lien with respect to amounts which have been paid to
that contractor or subcontractor.

(f) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.00.

7.3.3 Performance of Replacements. (a) Borrower shall make Replacements when
required in order to keep each Individual Property in condition and repair
consistent with other comparable properties in the same market segment in the
metropolitan area in which the applicable Individual Property is located, and to
keep each Individual Property or any portion thereof from deteriorating.
Borrower shall complete all Replacements in a good and workmanlike manner as
soon as practicable following the commencement of making each such Replacement.

(b) Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Replacements.
Upon Lender’s request, Borrower shall assign any contract or subcontract to
Lender.

 

72



--------------------------------------------------------------------------------

(c) In the event Lender determines in its discretion that any Replacement is not
being performed in a workmanlike or timely manner or that any Replacement has
not been completed in a workmanlike or timely manner, Lender shall have the
option to withhold disbursement for such unsatisfactory Replacement and to
proceed under existing contracts or to contract with third parties to complete
such Replacement and to apply the Replacement Reserve Fund toward the labor and
materials necessary to complete such Replacement, without providing any prior
notice to Borrower and to exercise any and all other remedies available to
Lender upon an Event of Default hereunder.

(d) In order to facilitate Lender’s completion or making of such Replacements
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter
onto the applicable Individual Property and perform any and all work and labor
necessary to complete or make such Replacements and/or employ watchmen to
protect the applicable Individual Property from damage. All sums so expended by
Lender, to the extent not from the Replacement Reserve Fund, shall be deemed to
have been advanced under the Loan to Borrower and secured by the Security
Instrument. For this purpose Borrower constitutes and appoints Lender its true
and lawful attorney in fact with full power of substitution to complete or
undertake such Replacements in the name of Borrower. Such power of attorney
shall be deemed to be a power coupled with an interest and cannot be revoked.
Borrower empowers said attorney in fact as follows: (i) to use any funds in the
Replacement Reserve Account for the purpose of making or completing such
Replacements; (ii) to make such additions, changes and corrections to such
Replacements as shall be necessary or desirable to complete such Replacements;
(iii) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes; (iv) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the applicable Individual Property, or as may be necessary or desirable for the
completion of such Replacements, or for clearance of title; (v) to execute all
applications and certificates in the name of Borrower which may be required by
any of the contract documents; (vi) to prosecute and defend all actions or
proceedings in connection with the applicable Individual Property or the
rehabilitation and repair of the applicable Individual Property; and (vii) to do
any and every act which Borrower might do in its own behalf to fulfill the terms
of this Agreement.

(e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing any Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.

(f) Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect, or inspector) or third parties making
Replacements pursuant to this Section 7.3.3 to enter onto the applicable
Individual Property during normal business hours (subject to the rights of
Tenants under their Leases) to inspect the progress of any Replacements and all
materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at the
applicable Individual Property, and to complete any Replacements made pursuant
to this Section 7.3.3. Borrower shall cause all contractors and subcontractors
to cooperate with Lender or Lender’s representatives or such other persons
described above in connection with inspections described in this
Section 7.3.3(f) or the completion of Replacements pursuant to this
Section 7.3.3.

 

73



--------------------------------------------------------------------------------

(g) Lender may require an inspection of the applicable Individual Property at
Borrower’s expense prior to making a monthly disbursement from the Replacement
Reserve Account in order to verify completion of the Replacements for which
reimbursement is sought. Lender may require that such inspection be conducted by
an appropriate independent qualified professional selected by Lender and/or may
require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of any amounts from
the Replacement Reserve Account. Borrower shall pay the expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional.

(h) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).

(i) Before each disbursement from the Replacement Reserve Account, Lender may
require Borrower to provide Lender with a search of title to the applicable
Individual Property effective to the date of the disbursement, which search
shows that no mechanic’s or materialmen’s liens or other liens of any nature
have been placed against the applicable Individual Property since the date of
recordation of the related Security Instrument and that title to the applicable
Individual Property is free and clear of all Liens (other than the lien of the
related Security Instrument and any other Liens previously approved in writing
by Lender, if any).

(j) All Replacements shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the applicable Individual
Property and applicable insurance requirements including applicable building
codes, special use permits, environmental regulations, and requirements of
insurance underwriters.

(k) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.

7.3.4 Failure to Make Replacements. (a) It shall be an Event of Default under
this Agreement if Borrower fails to comply with any provision of this
Section 7.3 and such failure is not cured within thirty (30) days after notice
from Lender. Upon the occurrence of such an Event of Default, Lender may use the
Replacement Reserve Fund (or any portion thereof) for any purpose, including
completion of the Replacements as provided in Section 7.3.3, or for any other
repair or replacement to the Property or toward payment of the Debt in such
order, proportion and priority as Lender may determine in its discretion.
Lender’s right to withdraw and apply the Replacement Reserve Fund shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.

 

74



--------------------------------------------------------------------------------

(b) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

7.3.5 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

Section 7.4 Rollover Reserve.

7.4.1 Deposits to Rollover Reserve Fund. Borrower shall pay to Lender (a) on the
Closing Date an initial deposit of $19,000.00 and (b) on each Payment Date
thereafter $19,000.00 (the “Rollover Reserve Monthly Deposit”), which amounts
shall be deposited with and held by Lender for tenant improvement and leasing
commission obligations incurred following the date hereof. Amounts so deposited
shall hereinafter be referred to as the “Rollover Reserve Fund” and the account
to which such amounts are held shall hereinafter be referred to as the “Rollover
Reserve Account”.

7.4.2 Withdrawal of Rollover Reserve Funds. Provided no Default or an Event of
Default hereunder exists, Lender shall make disbursements from the Rollover
Escrow Fund for tenant improvement and leasing commission obligations incurred
by Borrower. All such expenses shall be approved by Lender in its discretion.
Lender shall make disbursements as requested by Borrower on a quarterly basis in
increments of no less than $5,000.00 upon delivery by Borrower of Lender’s
standard form of draw request accompanied by copies of paid invoices for the
amounts requested and, if required by Lender, lien waivers and releases from all
parties furnishing materials and/or services in connection with the requested
payment. Lender may require an inspection of the applicable Individual Property
at Borrower’s expense prior to making a quarterly disbursement in order to
verify completion of improvements for which reimbursement is sought.

Section 7.5 Excess Cash Flow Reserve Fund.

7.5.1 Deposits to Excess Cash Flow Reserve Account. During a Cash Sweep Period
caused by a DSCR Trigger Event, Borrower shall deposit with Lender all Excess
Cash Flow in the Cash Management Account, which shall be held by Lender as
additional security for the Loan and amounts so held shall be hereinafter
referred to as the “Excess Cash Flow Reserve Fund” and the account to which such
amounts are held shall hereinafter be referred to as the “Excess Cash Flow
Reserve Account”.

7.5.2 Release of Excess Cash Flow Reserve Funds. Upon the occurrence of a Cash
Sweep Event Cure, all Excess Cash Flow Reserve Funds shall be deposited into the
Cash Management Account to be disbursed to Borrower in accordance with the Cash
Management Agreement. Any Excess Cash Flow Reserve Funds remaining after the
Debt has been paid in full shall be paid to Borrower.

 

75



--------------------------------------------------------------------------------

Section 7.6 Reserve Funds, Generally. (a) Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.

(b) Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its discretion.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
Unless expressly provided for in this Article VII, all interest on a Reserve
Fund shall not be added to or become a part thereof and shall be the sole
property of and shall be paid to Lender. Borrower shall be responsible for
payment of any federal, state or local income or other tax applicable to the
interest earned on the Reserve Funds credited or paid to Borrower.

(d) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(e) Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.

(f) The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.

(g) Any amount remaining in the Reserve Funds after the Debt has been paid in
full shall be returned to Borrower.

ARTICLE VIII - DEFAULTS

Section 8.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) if any portion of the Debt is not paid when due;

 

76



--------------------------------------------------------------------------------

(ii) if any of the Taxes or Other Charges are not paid when the same are due and
payable;

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;

(iv) if Borrower Transfers or otherwise encumbers any portion of the Property
without Lender’s prior written consent in violation of the provisions of this
Agreement and Article 6 of the Security Instrument;

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi) if Borrower shall make an assignment for the benefit of creditors;

(vii) if (A) Borrower, Guarantor or any other guarantor or indemnitor under any
guarantee issued in connection with the Loan shall commence any case, proceeding
or other action (I) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(II) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower, Guarantor or any other guarantor or indemnitor shall make a general
assignment for the benefit of its creditors; or (B) there shall be commenced
against Borrower, Guarantor or any other guarantor or indemnitor any case,
proceeding or other action of a nature referred to in clause (A) above that is
not dismissed within thirty (30) days of filing; or (C) there shall be commenced
against the Borrower, Guarantor or any other guarantor or indemnitor any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets; or (D) the Borrower, Guarantor or any other guarantor or indemnitor
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (A), (B), or
(C) above; or (E) the Borrower, Guarantor or any other guarantor or indemnitor
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if Borrower breaches any covenant contained in Section 4.1.30 hereof or any
negative covenant contained in Section 5.2 hereof;

(x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

 

77



--------------------------------------------------------------------------------

(xi) if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

(xii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement);

(xiii) if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;

(xiv) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xiii) above, for ten (10) days after notice to Borrower from Lender, in the
case of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if Lender determines that such non monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
sixty (60) days;

(xv) if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such documents, whether as to Borrower or
the Property (or any portion thereof), or if any other such event shall occur or
condition shall exist, if the effect of such default, event or condition is to
accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt; or

(xvi) Borrower shall be in default under any other deed of trust, mortgage or
security agreement covering any part of the Property whether it be superior or
junior in priority to this Security Instrument (it not being implied by this
clause that any such encumbrance will be permitted).

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and the Property, including declaring
the Debt to be immediately due and payable, and Lender may enforce or avail
itself of any or all

 

78



--------------------------------------------------------------------------------

rights or remedies provided in the Loan Documents against Borrower and any or
all of the Property, including all rights or remedies available at law or in
equity; and upon any Event of Default described in clauses (vi), (vii) or
(viii) above, the Debt and Other Obligations of Borrower hereunder and under the
other Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 8.2 Remedies. (a) Upon the occurrence of an Event of Default, all or any
one or more of the rights, powers, privileges and other remedies available to
Lender against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its discretion, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Security Instruments have been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Debt or the Debt has been paid in full.

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Individual Property for the satisfaction of any of the Debt in any preference or
priority to any other Individual Property, and Lender may seek satisfaction out
of all of the Properties, or any part thereof, in its discretion in respect of
the Debt. In addition, Lender shall have the right from time to time to
partially foreclose the Security Instruments in any manner and for any amounts
secured by the Security Instruments then due and payable as determined by Lender
in its discretion including the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose one or
more of the Security Instruments to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire outstanding principal
balance of the Loan, Lender may foreclose one or more of the Security
Instruments to recover so much of the principal balance of the Loan as Lender
may accelerate and such other sums secured by one or more of the Security
Instruments as Lender may elect. Notwithstanding one or more partial
foreclosures, the Properties shall remain subject to the Security Instruments to
secure payment of sums secured by the Security Instruments and not previously
recovered.

(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its discretion

 

79



--------------------------------------------------------------------------------

for purposes of evidencing and enforcing its rights and remedies provided
hereunder. Borrower shall execute and deliver to Lender from time to time,
promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power. Borrower
shall be obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.

(d) As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s discretion. No delay or omission to exercise any remedy,
right or power accruing upon an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

ARTICLE IX - SPECIAL PROVISIONS

Section 9.1 Securitization.

9.1.1 Sale of Notes and Securitization. (a) Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”).

(b) At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall use
reasonable efforts to provide information not in the possession of Lender or
which may be reasonably required by Lender or take other actions reasonably
required by Lender, in each case in order to satisfy the market

 

80



--------------------------------------------------------------------------------

standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization. Lender shall have the right to provide to prospective
investors and the Rating Agencies any information in its possession, including
financial statements relating to Borrower, Guarantors, if any, the Property and
any Tenant of the Improvements. Borrower acknowledges that certain information
regarding the Loan and the parties thereto and the Property may be included in a
private placement memorandum, prospectus or other disclosure documents. Borrower
agrees that each of Borrower, Guarantor and their respective officers and
representatives, shall, at Lender’s request, at its sole cost and expense,
cooperate with Lender’s efforts to arrange for a Securitization in accordance
with the market standards to which Lender customarily adheres and/or which may
be required by prospective investors and/or the Rating Agencies in connection
with any such Securitization. Borrower and Guarantor agree to review, at
Lender’s request in connection with the Securitization, the Disclosure Documents
as such Disclosure Documents relate to Borrower, Guarantor, the Property and the
Loan, including, the sections entitled “Risk Factors,” “Special Considerations,”
“Description of the Security Instrument,” “Description of the Mortgage Loan and
Mortgaged Property,” “The Manager,” “The Borrower,” and “Certain Legal Aspects
of the Mortgage Loan,” and shall confirm that the factual statements and
representations contained in such sections and such other information in the
Disclosure Documents (to the extent such information relates to, or is based on,
or includes any information regarding the Property, Borrower, Guarantor, Manager
and/or the Loan) do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading.

(c) Borrower agrees to make upon Lender’s written request, without limitation,
all structural or other changes to the Loan (including delivery of one or more
new component notes to replace the original note or modify the original note to
reflect multiple components of the Loan and such new notes or modified note may
have different interest rates and amortization schedules), modifications to any
documents evidencing or securing the Loan, creation of one or more mezzanine
loans (including amending Borrower’s organizational structure to provide for one
or more mezzanine borrowers), delivery of opinions of counsel acceptable to the
Rating Agencies or potential investors and addressing such matters as the Rating
Agencies or potential investors may require; provided, however, that in creating
such new notes or modified notes or mezzanine notes Borrower shall not be
required to modify (i) the initial weighted average interest rate payable under
the Note, (ii) the stated maturity of the Note, (iii) the aggregate amortization
of principal of the Note, (iv) any other material economic term of the Loan, or
(v) decrease the time periods during which Borrower is permitted to perform its
obligations under the Loan Documents. In connection with the foregoing, Borrower
covenants and agrees to modify the Cash Management Agreement to reflect the
newly created components and/or mezzanine loans.

(d) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any financial statements, or financial, statistical or operating
information, as Lender shall determine to be required pursuant to Regulation AB
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any amendment, modification or
replacement thereto or other legal requirements in connection with any private
placement memorandum, prospectus or other disclosure documents or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.

 

81



--------------------------------------------------------------------------------

(e) Borrower hereby appoints Lender its attorney-in-fact with full power of
substitution (which appointment shall be deemed to be coupled with an interest
and to be irrevocable until the Loan is paid and the Security Instrument is
discharged of record, with Borrower hereby ratifying all that its said attorney
shall do by virtue thereof) to execute and deliver all documents and do all
other acts and things necessary or desirable to effect any Securitization
authorized hereunder; provided, however, that unless an Event of Default exists,
Lender shall not execute or deliver any such documents or do any such acts or
things under such power until five (5) days after written notice has been given
to Borrower by Lender of Lender’s intent to exercise its rights under such
power. Borrower’s failure to deliver any document or to take any other action
Borrower is obligated to take hereunder with respect to any Securitization for a
period of ten (10) Business Days after such notice by Lender shall, at Lender’s
option, constitute an Event of Default hereunder.

9.1.2 Securitization Costs. All reasonable third party costs and expenses
incurred by Borrower and Guarantors in connection with Borrower’s complying with
requests made under this Section 9.1 (including the fees and expenses of the
Rating Agencies) shall be paid by Borrower.

Section 9.2 Right To Release Information. Following the occurrence of any Event
of Default, Lender may forward to any broker, prospective purchaser of any
Individual Property or the Loan, or other person or entity all documents and
information which Lender now has or may hereafter acquire relating to the Debt,
Borrower, any Guarantor, any indemnitor, any Individual Property and any other
matter in connection with the Loan, whether furnished by Borrower, any
Guarantor, any indemnitor or otherwise, as Lender determines necessary or
desirable. Borrower irrevocably waives any and all rights it may have to limit
or prevent such disclosure, including any right of privacy or any claims arising
therefrom.

Section 9.3 Exculpation. (a) Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Security Instrument or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under the
Note, this Agreement, the Security Instrument and the other Loan Documents, or
in the Property (or any portion thereof), the Rents, or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Security Instrument and the
other Loan Documents, agrees that it shall not sue for, seek or demand any
deficiency judgment against Borrower in any such action or proceeding under or
by reason of or under or in connection with the Note, this Agreement, the
Security Instrument or the other Loan Documents. The provisions of this Section
shall not, however, (i) constitute a waiver, release or impairment of any
obligation evidenced or secured by any of the Loan Documents; (ii) impair the
right of Lender to name

 

82



--------------------------------------------------------------------------------

Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (iii) affect the validity or enforceability of or
any guaranty made in connection with the Loan or any of the rights and remedies
of Lender thereunder; (iv) impair the right of Lender to obtain the appointment
of a receiver; (v) impair the enforcement of any assignment of leases contained
in the Security Instrument; or (vi) constitute a prohibition against Lender to
seek a deficiency judgment against Borrower in order to fully realize the
security granted by the Security Instrument or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against the
Property (or any portion thereof).

(b) Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including reasonable attorneys’ fees and
court costs) incurred or suffered by Lender arising out of or in connection with
the following:

(i) fraud or willful misrepresentation by Borrower or any of its affiliates, or
Guarantor or any agent, employee or other person with actual or apparent
authority to make statements or representations on behalf of Borrower, any
affiliate of Borrower or Guarantor in connection with the Loan (“apparent
authority” meaning such authority as the principal knowingly or negligently
permits the agent to assume, or which he holds the agent out as possessing);

(ii) the gross negligence or willful misconduct of Borrower or Guarantor, or any
affiliate, agent, or employee of the foregoing;

(iii) material physical waste of the Property (or any portion thereof);

(iv) the removal or disposal of any portion of the Property in violation of the
terms of the Loan Documents;

(v) the misapplication, misappropriation, or conversion by Borrower or Guarantor
of (A) any Insurance Proceeds paid by reason of any loss, damage or destruction
to the Property (or any portion thereof), (B) any Awards received in connection
with a Condemnation of all or a portion of the Property, (C) any Rents or other
Property income or collateral proceeds, or (D) any Rents paid more than one
month in advance (including, but not limited to, security deposits);

(vi) following the occurrence of an Event of Default, the failure to either
apply rents or other Property income, whether collected before or after such
Event of Default, to the ordinary, customary, and necessary expenses of
operating the Property or, upon demand, to deliver such rents or other Property
income to Lender;

(vii) failure to maintain insurance or to pay taxes and assessments, or to pay
charges for labor or materials or other charges or judgments that can create
Liens on any portion of the Property (unless Lender is escrowing funds therefor
and fails to make such payments or has taken possession of the Property
following an Event of Default, has received all Rents from the Property
applicable to the period for which such insurance, taxes or other items are due,
and thereafter fails to make such payments);

 

83



--------------------------------------------------------------------------------

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property (or any portion thereof) which are not delivered to
Lender upon a foreclosure of the Property (or any portion thereof) or action in
lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof;

(ix) the breach of the representation by Borrower that on the Closing Date, the
Property and all Improvements at the Property were in material compliance with
applicable laws; or

(x) any failure by Borrower to comply with any of the representations,
warranties or covenants set forth in Sections 4.1.37 or 5.1.19 hereof.

(c) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the other Loan Documents,

(i) Borrower and any general partner of Borrower shall be personally liable for
the Debt if (A) Borrower fails to obtain Lender’s prior written consent to any
Transfer as required by this Agreement or the Security Instrument; (B) Borrower
fails to obtain Lender’s prior written consent to any Indebtedness or voluntary
Lien encumbering the Property (or any portion thereof); (C) Borrower shall at
any time hereafter make an assignment for the benefit of its creditors;
(D) Borrower fails to permit on-site inspections of any Individual Property,
fails to maintain its status as a Single Purpose Entity or comply with any
representation, warranty or covenant set forth in Section 4.1.30 hereof or fails
to appoint a new property manager upon the request of Lender as permitted under
this Agreement, each as required by, and in accordance with, the terms and
provisions of this Agreement or the Security Instrument; (E) Borrower admits, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; (F) Borrower fails to make the first full monthly payment of
principal and interest on or before the first Payment Date; (G) Borrower files,
consents to, or acquiesces in a petition for bankruptcy, insolvency, dissolution
or liquidation under the Bankruptcy Code or any other Federal or State
bankruptcy or insolvency law, or there is a filing of an involuntary petition
against Borrower under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law in which Borrower or Guarantor colludes with, or
otherwise assists any party in connection with such filing, or solicits or
causes to be solicited petitioning creditors for any involuntary petition
against Borrower from any party; or (H) the Property or any part thereof shall
at any time hereafter become property of the estate or an asset in (1) a
voluntary bankruptcy, insolvency, receivership, liquidation, winding up, or
other similar type of proceeding, or (2) an involuntary bankruptcy or insolvency
proceeding (other than one filed by Lender) that is not dismissed within sixty
(60) days of filing.

(d) Nothing herein shall be deemed to constitute a waiver by Lender of any right
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt.

 

84



--------------------------------------------------------------------------------

Section 9.4 Matters Concerning Manager. If (a) an Event of Default hereunder has
occurred and remains uncured, (b) Manager shall become subject to a Bankruptcy
Action, (c) a default occurs under the Management Agreement, or (d) the
occurrence of a DSCR Trigger Event, Borrower shall, at the request of Lender,
terminate the Management Agreement and replace the Manager with a Qualified
Manager pursuant to a Replacement Management Agreement, it being understood and
agreed that the management fee for such Qualified Manager shall not exceed then
prevailing market rates.

Section 9.5 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall be responsible for any set up fees or any other initial
costs relating to or arising under the Servicing Agreement, but Borrower shall
not be responsible for payment of the regular monthly master servicing fee or
trustee fee due to Servicer under the Servicing Agreement or any fees or
expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for the following costs and expenses payable by Lender to Servicer as a
result of the Loan becoming specially serviced: (i) any liquidation fees that
are due and payable to Servicer under the Servicing Agreement in connection with
the exercise of any or all remedies permitted under this Agreement, (ii) any
workout fees and special servicing fees that are due and payable to Servicer
under the Servicing Agreement, which fees may be due and payable under the
Servicing Agreement on a periodic or continuing basis, and which may be payable
to a special servicer, in an amount as great as one percent of the outstanding
principal balance of the Loan, upon return of the Loan by the special servicer
to the master servicer, and (iii) the costs of all amounts owed to any
third-party contractor in connection with the Servicer obtaining any third-party
report, including any property inspections and/or appraisals of the Properties
(or any updates to any existing inspection or appraisal) that Servicer
determines to obtain or may be required to obtain (other than the cost of
regular annual inspections required to be borne by Servicer under the Servicing
Agreement).

ARTICLE X - MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

 

85



--------------------------------------------------------------------------------

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole and absolute discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law.

(a) LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE LOAN
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK (“GOVERNING
STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (“ACTION”) MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR

 

86



--------------------------------------------------------------------------------

FORUM NON CONVENIENS OF ANY SUCH ACTION, AND BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY SUCH COURT IN ANY ACTION. BORROWER DOES HEREBY
DESIGNATE AND APPOINT:

RICHARD L. YELLEN & ASSOCIATES, LLP

111 BROADWAY, 11TH FLOOR

NEW YORK, NEW YORK 10006

PH (212) 404-6988

FX (212) 404-7857

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH ACTION IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

 

87



--------------------------------------------------------------------------------

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (c) by telecopier
(with answer back acknowledged) and with a second copy to be sent to the
intended recipient by an other means permitted under this Section, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

 

If to Lender:    KeyBank National Association    11501 Outlook, Suite 300   
Overland Park, Kansas 66211    Facsimile No.: 877-379-1625    Attention: Loan
Servicing with a copy to:       Daniel Flanigan, Esq.    Polsinelli Shughart PC
   700 W. 47th Street, Suite 1000    Kansas City, Missouri 64112    Facsimile
No.: (816) 753-1536 If to Borrower:    c/o Thompson National Properties, LLC   
1900 Main Street, Suite 700    Irvine, California 92614    Attention:
Christopher Lal    Facsimile No.: (949) 252-0212 With a copy to:    Kaplan
Voekler Cunningham & Frank PLC    7 East 2nd Street    Richmond, Virginia
23218-2470    Attention: Thomas Voekler    Facsimile No.: (804) 525-1794

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

 

88



--------------------------------------------------------------------------------

Section 10.7 Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Remedies of Borrower. If a claim or adjudication is made that
Lender or its agents have acted unreasonably or unreasonably delayed acting in
any case where by law or under this Agreement or the other Loan Documents,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents shall be liable for
any monetary damages, and Borrower’s sole remedies shall be limited

 

89



--------------------------------------------------------------------------------

to commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.

Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all costs and expenses (including attorneys’ fees and expenses)
incurred by Lender in connection with (i) the preparation, negotiation,
execution and delivery of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower (including any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property or any portion thereof);
(ii) Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Lien in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, in response to third party claims or the prosecuting
or defending of any action or proceeding or other litigation, in each case
against, under or affecting Borrower, this Agreement, the other Loan Documents,
the Property (or any portion thereof), or any other security given for the Loan;
and (viii) enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the other Loan Documents or with respect to the
Property or any portion thereof (including any fees incurred by Servicer in
connection with the transfer of the Loan to a special servicer prior to a
Default or Event of Default) or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. Any cost and expenses due and
payable to Lender may be paid from any amounts in the Lockbox Account or Cash
Management Account, as applicable.

(b) Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not an Indemnified Party
shall be designated a party thereto), that may be imposed on, incurred by, or
asserted against any Indemnified Party in any manner relating to or arising out
of (i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds

 

90



--------------------------------------------------------------------------------

of the Loan (collectively, the “Indemnified Liabilities”); provided, however,
that Borrower shall not have any obligation to any Indemnified Party hereunder
to the extent that such Indemnified Liabilities arise from the gross negligence,
illegal acts, fraud or willful misconduct of such Indemnified Party. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnified Parties.

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property (or any portion thereof) other than that of
mortgagee, beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s
discretion, Lender deems it advisable or desirable to do so.

 

91



--------------------------------------------------------------------------------

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, KeyBank National Association or any of their Affiliates shall be
subject to the prior written approval of Lender and KeyBank National Association
in their discretion.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property (or any portion
thereof) for the collection of the Debt without any prior or different resort
for collection or of the right of Lender to the payment of the Debt out of the
net proceeds of the Property (or any portion thereof) in preference to every
other claimant whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way

 

92



--------------------------------------------------------------------------------

relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower or Lender in connection with the transactions contemplated
herein. The provisions of this Section 10.21 shall survive the expiration and
termination of this Agreement and the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Liability. If Borrower consists of more than one (1) Person the
obligations and liabilities of each Person shall be joint and several. Under no
circumstances whatsoever shall Lender have any liability for punitive, special,
consequential or incidental damages in connection with, arising out of, or in
any way related to or under this Loan Agreement or any other Loan Document or in
any way related to the transactions contemplated or any relationship established
by this Agreement or any other Loan Document or any act, omission or event
occurring in connection herewith or therewith, and, to the extent not expressly
prohibited by applicable laws, Borrower for itself and its Guarantors and
indemnitors waives all claims for punitive, special, consequential or incidental
damages. Lender shall have no duties or responsibilities except those expressly
set forth in this Agreement, the Security Instrument and the other Loan
Documents. Neither Lender nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted by them as such hereunder
or in connection herewith, unless caused by their gross negligence or willful
misconduct. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including
Section 5.1.11 hereof, to receive monthly, quarterly and year end financial
reports, including balance sheets, statements of income, shareholder’s equity
and cash flow, a management report and schedules of outstanding indebtedness;
and

 

93



--------------------------------------------------------------------------------

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25 (OFAC). Borrower hereby represents, warrants and covenants that
neither Borrower nor any Guarantor is (or will be) a person with whom Lender is
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury of the United States of
America (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, Borrower
hereby covenants to provide Lender with any additional information that Lender
deems necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.

Section 10.26 Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterpart shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

ARTICLE XI - LOCAL LAW PROVISIONS

Section 11.1 Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article 11 and the other provisions of this
Agreement (other than the terms and provisions of Article 12), the terms and
conditions of this Article 11 shall control and be binding.

Section 11.1.1 Usury. In the event and only in the event that the applicable law
as to the enforcement of this Agreement for usury purposes is held to be the law
of the State of Arizona, all loan origination, standby, commitment and other
fees, including attorneys’ fees and any commissions or fees paid or to be paid
to brokers, prepayment premiums, additional interest, charges, points, goods,
things in action or any other sums or things of value, including any
compensating balance requirements or other contractual obligations (collectively
referred to as the “Additional Sums”) paid or payable by Borrower, whether
pursuant to the Note, any other Loan Documents or otherwise with respect to the
Debt, that under the laws of the State of Arizona may be deemed to be interest
with respect to the Debt shall, for the purpose of any laws of the State of
Arizona that may limit the maximum amount of interest to be charged with respect
to the Debt, be payable by Borrower as, and shall be deemed to be, additional
interest for such purposes only, and Borrower agrees that the contracted for
rate of interest shall be the sum of the interest rate set forth in the Loan
Terms Table of the Note or the Default Rate (as defined in the Note), as
applicable, plus the interest rate resulting from the Additional Sums being
considered as interest.

 

94



--------------------------------------------------------------------------------

ARTICLE XII - ADDITIONAL OR SPECIAL PROVISIONS OR MODIFICATIONS

Section 12.1 Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article 12 and the other provisions of this
Agreement, the terms and conditions of this Article 12 shall control and be
binding.

Section 12.1.1. Cross-Default; Cross-Collateralization.

(a) Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Individual Property taken separately. Borrower
agrees that each of the Loan Documents (including, without limitation, the
Security Instruments) are and will be cross collateralized and cross defaulted
with each other so that (i) an Event of Default under any of Loan Documents
shall constitute an Event of Default under each of the other Loan Documents;
(ii) an Event of Default hereunder shall constitute an Event of Default under
each Security Instrument; (iii) each Security Instrument shall constitute
security for the Note as if a single blanket lien were placed on all of the
Properties as security for the Note; and (iv) such cross collateralization shall
in no event be deemed to constitute a fraudulent conveyance and Borrower waives
any claims related thereto.

(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Security Instruments, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Individual
Property or any combination of the Properties before proceeding against any
other Individual Property or combination of Properties; and further in the event
of such foreclosure Borrower does hereby expressly consent to and authorize, at
the option of Lender, the foreclosure and sale either separately or together of
any combination of the Properties.

Section 12.1.2 Recording Taxes. Borrower represents that it has paid all state,
county and municipal recording and all other taxes imposed upon the execution
and recordation of each Security Instrument. If at any time Lender determines,
based on applicable Legal Requirements, that Lender is not being afforded the
maximum amount of security available from any one or more of the Properties as a
direct or indirect result of applicable taxes not having been paid with

 

95



--------------------------------------------------------------------------------

respect to any Individual Property, Borrower agrees that Borrower will execute,
acknowledge and deliver to Lender, immediately upon Lender’s request,
supplemental affidavits increasing the amount of the Debt attributable to any
such Individual Property to an amount determined by Lender to be equal to the
lesser of (i) the greater of the fair market value of the applicable Individual
Property (1) as of the date hereof and (2) as of the date such supplemental
affidavits are to be delivered to Lender, and (ii) the amount of the Debt
attributable to any such Individual Property (as set forth on Schedule IV
hereof), and Borrower shall, on demand, pay any additional taxes.

Section 12.1.3 Special Purpose Entity.

Subsection (xix)(C) of the definition of “Special Purpose Entity” is hereby
modified by deleting “provided, however, that any such consolidated financial
statement contains a note indicating that the Special Purpose Entity’s separate
assets and credit are not available to pay the debts of such Affiliate and that
the Special Purpose Entity’s liabilities do not constitute obligations of the
consolidated entity;” therefrom.

The first line of Subsection (xxvii) of the definition of “Special Purpose
Entity” is hereby modified by deleting “stationery” therefrom.

Subsection (xxxiii) of the definition of “Special Purpose Entity” is hereby
modified by adding the following to the end thereof: “, including the Management
Agreement.”

Subsection (xl) of the definition of “Special Purpose Entity” is hereby modified
by adding the following to the end thereof: “, other than the Manager.”

Section 12.1.4 Financial Reporting. The third line of Section 5.1.11(b) is
hereby modified by deleting the word “independent” therefrom.

The first and second lines of Section 5.1.11(c) are hereby modified by deleting
“twenty (20)” and substituting “forty-five (45)” therefor.

Section 5.1.11(e) is hereby modified by adding the following to the end thereof:
“Notwithstanding the foregoing, Borrower’s failure to lease an Individual
Property on terms set forth in such report shall not constitute an Event of
Default if the prevailing market conditions used to establish such report for
the applicable Individual Property shall have materially deteriorated.”

The second line of Section 5.1.11(g) is hereby modified by deleting “sixty (60)”
and substituting “thirty (30)” therefor.

Section 12.1.5 Leasing Matters. Section 5.1.20 is hereby modified by adding the
following to the end thereof: “Notwithstanding any provision herein to the
contrary, failure of Lender to approve or disapprove a request made pursuant to
this Section 5.1.20 within fifteen (15) days of receipt of Borrower’s request
for same shall constitute approval provided that (a) on the face of any such
request, Borrower clearly states in bold lettering that Lender’s failure to
respond in such time period shall be deemed approval thereof; and (b) such
request shall be accompanied by any and all required information and
documentation relating thereto as may be reasonably required in order to approve
or disapprove such matter.”

 

96



--------------------------------------------------------------------------------

Section 12.1.6 Alterations. The 13th line of Section 5.1.21 is hereby modified
by deleting “or”. The second sentence of Section 5.1.21 is hereby modified by
adding the following to the end thereof: “, or (d) restoration of the Property
as necessary in the event of an emergency.” The 17th line of Section 5.1.21 is
hereby modified by deleting “$100,000.00” and substituting “$250,000.00”
therefor.

Section 12.1.7 Transfers. The following is hereby added as Section 5.2.10(g):
“Notwithstanding the restrictions contained in this Section 5.2.10, the
following equity transfers shall be permitted without Lender’s consent: the
sale, transfer or issuance of shares of common stock in any Restricted Party
that is a publicly traded entity, provided such shares of common stock are
listed on the New York Stock Exchange or another nationally recognized stock
exchange (provided, that, the foregoing provisions shall not be deemed to waive,
qualify or otherwise limit Borrower’s obligation to comply (or to cause the
compliance with) the other covenants set forth herein and in the other Loan
Documents (including, without limitation, the covenants contained herein
relating to ERISA matters)).”

Section 12.1.8 Condemnation. Notwithstanding any provision in Section 4.1.12 or
Section 6.3 to the contrary, Borrower and Lender hereby acknowledge that, with
respect to the Individual Property commonly known as Northgate Plaza, the
applicable Regional Transportation Authority is proposing to widen Grant Road
and Alvernon Way, which could affect said Individual Property (the “Proposed
Condemnation”). Any Award in connection with the Proposed Condemnation shall be
delivered to Lender to be applied as follows: (a) to the Debt in an amount
sufficient to cause the Loan to Value Ratio (based on a then-current appraisal
using an “AS-IS” value) to be no greater than 65% and the Debt Service Coverage
Ratio (notwithstanding any provision to the contrary herein, with respect to
this Section only, the Net Operating Income used in the calculation of Debt
Service Coverage Ratio shall be based on the then-current rent rolls for the
Properties) to be no less than 1.40 to 1.00 (“LTV/DSCR Threshold”);
(b) following the satisfaction of subsection (a) hereof, the portion of the
Award remaining, if any, shall be deemed to be Net Proceeds to be disbursed in
accordance with the provisions of Section 6.4 hereof. If the amount of the Award
is not sufficient to satisfy the LTV/DSCR Threshold, then Borrower shall
promptly pay to Lender the amount of the deficiency (“Northgate Condemnation
Deficiency”) to be applied to the Debt. Other than following an Event of
Default, no yield maintenance premium or other premium shall be due in
connection with any prepayment made pursuant to this Section 12.1.8.

Section 12.1.9 Restoration. The ninth line of Section 6.4(b)(i)(C) is hereby
modified by deleting “thereto” and substituting “in accordance with the
respective Lease” therefor.

Section 6.4(b)(i)(I) is hereby modified by adding the following to the end
thereof: “, unless alternative access acceptable to Lender in its discretion is
provided.”

Section 12.1.10 Required Repairs. The third line of Section 7.1.1(a) is hereby
modified by inserting: “, except in the case of and to the extent delayed by
force majeure” between “Schedule II” and “or”.

 

97



--------------------------------------------------------------------------------

Section 12.1.11 Performance of Replacements. The first sentence of
Section 7.3.3(b) is hereby modified by adding the following to the end thereof:
“in excess of $25,000.00”.

Section 12.1.12 Failure to Make Replacements. The first sentence of
Section 7.3.4(a) is hereby modified by adding the following to the end thereof:
“, unless such cure cannot reasonably be completed within 30 days (as determined
by Lender in its discretion), in which event said cure period shall be extended
for up to 60 additional days so long as Borrower shall have commenced such cure
within the original 30-day period and shall diligently pursue the cure to
completion.”

Section 12.1.13 Event of Default. Section 8.1(a)(i) is hereby deleted and the
following is substituted therefor: “if (A) the monthly Debt Service payment is
not paid when due or (B) any other portion of the Debt is not paid within five
(5) days of the date said portion is due;”

Section 8.1(a)(ii) is hereby modified by adding the following to the end
thereof: “, except as may otherwise be provided in Section 5.1.2 hereof.”

Section 12.1.14 Right to Release Information. The third line of Section 9.2 is
hereby modified by inserting “as Lender reasonably determines to be necessary or
desirable” between “entity” and “all”.

Section 12.1.15 Exculpation. Section 9.3(b)(x) is hereby modified by deleting
“.” from the end thereof and substituting “; or” therefor.

The following is hereby added as Section 9.3(b)(xi): “any failure by Borrower to
pay the Northgate Condemnation Deficiency to Lender.”

The second line of Section 9.3(c)(i)(D) is hereby modified by inserting “during
ordinary business hours following any notice that may be required under the Loan
Agreement” between “Property” and “, fails”.

Section 12.1.16 Publicity. Section 10.17 is hereby modified by adding the
following to the end thereof: “; provided that the foregoing approval right
shall not pertain to required regulatory filings by Borrower or its Affiliates.”

Section 12.1.17 White Box Reserve.

(a) Borrower shall pay to Lender on the Closing Date a deposit of $379,160.00,
which amount shall be deposited with and held by Lender to ensure the finishing
of those portions of the rentable space located at each Individual Property that
are unfinished as of the date hereof, as identified on Schedule V (individually
and collectively, the “Unfinished Space”) to “white box” condition. Amounts so
deposited shall hereinafter be referred to as the “White Box Reserve Fund” and
the account to which such amounts are held shall hereinafter be referred to as
the “White Box Reserve Account”.

 

98



--------------------------------------------------------------------------------

(b) Provided no Default or Event of Default hereunder exists, Lender shall
disburse the allocated amounts in the White Box Reserve Account upon
satisfaction of the following conditions:

(i) Borrower shall have finished the specific Unfinished Space for which
disbursement is requested to “white box” condition (the “White Box Finish”);

(ii) Borrower shall delivered to Lender copies of paid invoices for the amounts
requested and, if required by Lender, lien waivers and releases from all parties
furnishing materials and/or services in connection with the requested payment;
and

(iii) at Lender’s option, Lender may require that Borrower provide Lender with
an endorsement to each applicable Title Insurance Policy issued to Lender,
updating the effective date of each Title Insurance Policy to the date of the
disbursement and reflecting that no mechanic’s liens or other liens have been
placed against the applicable Individual Property since the date the applicable
Security Instrument was recorded (unless such lien has been fully bonded against
to Lender’s satisfaction, discharged of record, or in the alternative fully
insured to the satisfaction of Lender by the title company issuing said
endorsement.

Section 12.1.18 TJ Maxx Reserve. (a) Borrower shall pay to Lender (i) on the
Closing Date an initial deposit of $6,100.00 and (ii) on each Payment Date
thereafter $6,100.00 (the “TJ Maxx Rollover Reserve Monthly Deposit”), which
amounts shall be deposited with and held by Lender for any tenant improvement
and leasing commission obligations related to that certain portion of the
Property (the “TJ Maxx Space”) currently demised by The TJX Companies, Inc. (“TJ
Maxx”) pursuant to that certain Lease Agreement between TJ Maxx and Borrower
dated June 30, 2006 (“TJ Maxx Lease”). Amounts so deposited shall hereinafter be
referred to as the “TJ Maxx Rollover Reserve Fund” and the account to which such
amounts are held shall hereinafter be referred to as the “TJ Maxx Rollover
Reserve Account”.

(b) Provided no Default or Event of Default hereunder exists, Lender shall make
disbursements from the TJ Maxx Rollover Escrow Fund for tenant improvement and
leasing commission obligations incurred by Borrower specifically related to the
TJ Maxx Space due to the termination of the TJ Maxx Lease or the vacation of the
TJ Maxx Space. All such expenses shall be approved by Lender in its discretion.
Lender shall make disbursements as requested by Borrower on a quarterly basis in
increments of no less than $5,000.00 upon delivery by Borrower of Lender’s
standard form of draw request accompanied by copies of paid invoices for the
amounts requested and, if required by Lender, lien waivers and releases from all
parties furnishing materials and/or services in connection with the requested
payment. Lender may require an inspection of the TJ Maxx Space at Borrower’s
expense prior to making a quarterly disbursement in order to verify completion
of improvements for which reimbursement is sought.

(c) Upon payment in full of all tenant improvement and leasing commission
obligations related to the TJ Maxx Space in connection with the termination of
the TJ Maxx Lease or the vacation of the TJ Maxx Space, Lender shall deposit any
amounts remaining in the TJ Maxx Rollover Reserve Account into the Rollover
Reserve Account to be disbursed pursuant to Section 7.4.2 hereof.

 

99



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, if TJ Maxx renews or extends the TJ Maxx
Lease for no less than 5 years on terms acceptable to Lender in its discretion,
then Lender shall disburse all amounts remaining in the TJ Maxx Rollover Reserve
Account.

Section 12.1.19 Metro PCS Reserve. (a) Borrower shall pay to Lender on the
Closing Date $5,055.00, which amount shall be deposited with and held by Lender
for any tenant improvement and leasing commission obligations related to that
certain portion of the Property (the “Metro PCS Space”) currently demised by
Maammar Anteur dba Metro PCS (“Metro PCS”) pursuant to that certain Retail Lease
between Metro PCS and Borrower commencing January 1, 2012 (“Metro PCS Lease”).
Amounts so deposited shall hereinafter be referred to as the “Metro PCS Rollover
Reserve Fund” and the account to which such amounts are held shall hereinafter
be referred to as the “Metro PCS Rollover Reserve Account”.

(b) Provided no Default or Event of Default hereunder exists, Lender shall make
disbursements from the Metro PCS Rollover Escrow Fund for tenant improvement and
leasing commission obligations incurred by Borrower specifically related to the
Metro PCS Space. All such expenses shall be approved by Lender in its
discretion. Lender shall make disbursements as requested by Borrower on a
quarterly basis in increments of no less than $5,000.00 upon delivery by
Borrower of Lender’s standard form of draw request accompanied by copies of paid
invoices for the amounts requested and, if required by Lender, lien waivers and
releases from all parties furnishing materials and/or services in connection
with the requested payment. Lender may require an inspection of the Metro PCS
Space at Borrower’s expense prior to making a quarterly disbursement in order to
verify completion of improvements for which reimbursement is sought.

(c) Upon payment in full of all tenant improvement and leasing commission
obligations related to the Metro PCS Space, Lender shall deposit any amounts
remaining in the Metro PCS Rollover Reserve Account into the Rollover Reserve
Account to be disbursed pursuant to Section 7.4.2 hereof.

Section 12.1.20 Rancho Belago Reserve. (a) Borrower shall pay to Lender on the
Closing Date $10,245.00, which amount shall be deposited with and held by Lender
for any tenant improvement and leasing commission obligations related to that
certain portion of the Property (the “Rancho Belago Space”) currently demised by
Jeffrey Alan Marshall Pinkerton dba Rancho Belago Dance Studio (“Rancho Belago”)
pursuant to that certain Retail Lease between Rancho Belago and Borrower
commencing February 1, 2012 (“Rancho Belago Lease”). Amounts so deposited shall
hereinafter be referred to as the “Rancho Belago Rollover Reserve Fund” and the
account to which such amounts are held shall hereinafter be referred to as the
“Rancho Belago Rollover Reserve Account”.

(b) Provided no Default or Event of Default hereunder exists, Lender shall make
disbursements from the Rancho Belago Rollover Escrow Fund for tenant improvement
and leasing commission obligations incurred by Borrower specifically related to
the Rancho Belago Space. All such expenses shall be approved by Lender in its
discretion. Lender shall make disbursements as requested by Borrower on a
quarterly basis in increments of no less than

 

100



--------------------------------------------------------------------------------

$5,000.00 upon delivery by Borrower of Lender’s standard form of draw request
accompanied by copies of paid invoices for the amounts requested and, if
required by Lender, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Lender may
require an inspection of the Rancho Belago Space at Borrower’s expense prior to
making a quarterly disbursement in order to verify completion of improvements
for which reimbursement is sought.

(c) Upon payment in full of all tenant improvement and leasing commission
obligations related to the Rancho Belago Space, Lender shall deposit any amounts
remaining in the Rancho Belago Rollover Reserve Account into the Rollover
Reserve Account to be disbursed pursuant to Section 7.4.2 hereof.

Section 12.1.21 Weight Watchers Reserve. (a) Borrower shall pay to Lender on the
Closing Date $72,000.00, which amount shall be deposited with and held by Lender
for any tenant improvement and leasing commission obligations related to that
certain portion of the Property (the “Weight Watchers Space”) currently demised
by Weight Watchers North America, Inc. (“Weight Watchers”) pursuant to that
certain Lease between Weight Watchers and Borrower commencing March 1, 2012
(“Weight Watchers Lease”). Amounts so deposited shall hereinafter be referred to
as the “Weight Watchers Rollover Reserve Fund” and the account to which such
amounts are held shall hereinafter be referred to as the “Weight Watchers
Rollover Reserve Account”.

(b) Provided no Default or Event of Default hereunder exists, Lender shall make
disbursements from the Weight Watchers Rollover Escrow Fund for tenant
improvement and leasing commission obligations incurred by Borrower specifically
related to the Weight Watchers Space. All such expenses shall be approved by
Lender in its discretion. Lender shall make disbursements as requested by
Borrower on a quarterly basis in increments of no less than $5,000.00 upon
delivery by Borrower of Lender’s standard form of draw request accompanied by
copies of paid invoices for the amounts requested and, if required by Lender,
lien waivers and releases from all parties furnishing materials and/or services
in connection with the requested payment. Lender may require an inspection of
the Weight Watchers Space at Borrower’s expense prior to making a quarterly
disbursement in order to verify completion of improvements for which
reimbursement is sought.

(c) Upon payment in full of all tenant improvement and leasing commission
obligations related to the Weight Watchers Space, Lender shall deposit any
amounts remaining in the Weight Watchers Rollover Reserve Account into the
Rollover Reserve Account to be disbursed pursuant to Section 7.4.2 hereof.

Section 12.1.22 Free Rent Reserve. (a) Borrower shall pay to Lender on the
Closing Date $35,252.65, which amount shall be deposited with and held by
Lender. Amounts so deposited shall hereinafter be referred to as the “Free Rent
Reserve Fund” and the account to which such amounts are held shall hereinafter
be referred to as the “Free Rent Reserve Account”.

(b) Provided no Default or Event of Default hereunder exists, Lender shall make
disbursements from the Free Rent Reserve Fund as follows: (i) upon delivery by
Borrower of

 

101



--------------------------------------------------------------------------------

an original estoppel certificate executed by Metro PCS in form and substance
reasonably satisfactory to Lender stating, among other things, that: (A) Metro
PCS has accepted and is in possession of the property demised by the Metro PCS
Lease and is open for business, (B) Metro PCS is paying full rent in accordance
with the terms of the Metro PCS Lease, and (C) there are no defaults under the
Metro PCS Lease (nor, to Metro PCS’s knowledge, does there exist any event or
condition which with the passage of time or the giving of notice, or both, could
result in such a default), Lender shall disburse $4,549.50; (ii) upon delivery
by Borrower of an original estoppel certificate executed by Rancho Belago in
form and substance reasonably satisfactory to Lender stating, among other
things, that: (A) Rancho Belago has accepted and is in possession of the
property demised by the Rancho Belago Lease and is open for business, (B) Rancho
Belago is paying full rent in accordance with the terms of the Rancho Belago
Lease, and (C) there are no defaults under the Rancho Belago Lease (nor, to
Rancho Belago’s knowledge, does there exist any event or condition which with
the passage of time or the giving of notice, or both, could result in such a
default), Lender shall disburse $24,588.00; (iii) upon delivery by Borrower of
an original estoppel certificate executed by Weight Watchers in form and
substance reasonably satisfactory to Lender stating, among other things, that:
(A) Weight Watchers has accepted and is in possession of the property demised by
the Weight Watchers Lease and is open for business, (B) Weight Watchers is
paying full rent in accordance with the terms of the Weight Watchers Lease, and
(C) there are no defaults under the Weight Watchers Lease (nor, to Weight
Watcher’s knowledge, does there exist any event or condition which with the
passage of time or the giving of notice, or both, could result in such a
default), Lender shall disburse $6,115.15.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

TNP SRT PORTFOLIO I, LLC,

a Delaware limited liability company

By:  

TNP Strategic Retail Trust Operating

Partnership, LP, its Member

  By:   TNP Strategic Retail Trust, Inc.,     its General Partner     By:  

/s/ James Wolford

    Name:   James Wolford     Title:   CFO KEYBANK NATIONAL ASSOCIATION, a
national banking association   By:  

/s/ Mary Ann Gripka

  Name: Mary Ann Gripka   Title: Designated Signer

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

(RENT ROLL)

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

(REQUIRED REPAIRS - DEADLINES FOR COMPLETION)

 

Item

  

Quantity

    

Unit Cost

    

Immediate
Cost

    

Repair Deadline
for Completion

 

Northgate Plaza –

           

Asphalt pavement – overlay

     3,500 SF       $ .50       $ 1,750.00         July 6, 2012   

Asphalt pavement – crack seal, seal coat, restripe

     70,800 SF       $ .10       $ 7,080.00         July 6, 2012   

Exterior Walls – Paint

     38,000 SF       $ .65       $ 24,700.00         July 6, 2012   

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

(ORGANIZATIONAL CHART OF BORROWER)

 

Schedule III-1



--------------------------------------------------------------------------------

SCHEDULE IV

ALLOCATED LOAN AMOUNTS

 

Individual Property    Allocated Loan Amount  

1. Pinehurst Square East

   $ 10,400,000.00   

2. Moreno Marketplace

   $ 8,175,000.00   

3. Northgate Plaza

   $ 6,450,000.00   

4. Topaz Marketplace

   $ 8,175,000.00   

 

Schedule IV-1



--------------------------------------------------------------------------------

SCHEDULE V

 

Unfinished Space

   Allocated Amount  

Northgate Plaza-

  

Suite 3983

   $ 108,880.000   

Moreno Marketplace-

  

A Suite 101

   $ 24,040.00   

A Suite 102

   $ 20,800.00   

F Suite 105

   $ 26,100.00   

F Suite 106

   $ 39,500.00   

G Suite 101

   $ 40,980.00   

G Suite 102

   $ 30,000.00   

G Suite 103

   $ 24,000.00   

G Suite 104

   $ 24,600.00   

G Suite 105

   $ 40,260.00   

 

Schedule V-1